 382'DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT threaten employees with discharge or other reprisal forengaging in protected union activities under color of enforcement of a dis-criminatorilyapplied rule against solicitation duringworking hours orotherwise.WE WILL NOT in any like or related manner interfere with,restrain,or coerce,our employees in the exercise of the rights to self-organization,to form labororganizations,to join or assistLocal 236, UnitedFurnitureWorkers of Amer-ica,AFL-CIO, or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activi-ties for the purposes of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.LOUISVILLE CHAIR COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify the above-mentioned employees if presently serving in theArmed Forces of the United States of their right to full reinstatement or employ-ment, as the case may be, upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,after dis-charge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, Room2023, Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone684-3627.Serv-Air,Inc.andInternational Association of Machinists, AFL-CIO and Smoke-Eaters Lodge No. 898,International Associa-tion ofMachinists, AFL-CIO.Cases 16-CA-21292, 2131, 2163,2176, and 2187.October 05,1966DECISION AND ORDEROn November 18, 1965, Trial Examiner Thomas F. Maher issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision. The Trial Examiner also found that Respondent hadnot engaged in certain other unfair labor practices alleged in thecomplaint and recommended dismissal of the complaint with respectthereto. Thereafter, the Respondent and General Counsel filed excep-tions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.161 NLRB No. 17. SERV-AIR, INC.383The rulings are hereby affirmed except as noted below.' The Boardhas considered the Trial Examiner's Decision, the exceptions 2 andbriefs, and the entire record in this case and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner, asmodified herein.31.The facts reveal that, in November 1960, Respondent posted anotice stating its position on union organization. The notice statedin part that :(6)No person will be allowed to carry on union organizingactivities on the job. Anyone who does so and who therebyneglects his own work or interferes with the work of others willbe subject to discharge.The Trial Examiner stated that since this rule applied only to on-the-job activity, it was presumptively valid, and since he found theGeneral Counsel had not established that the rule was either discrim-inatorily promulgated or enforced, the Trial Examiner concludedthat it did not violate the Act. Consequently, he held thatRespond-ent's discharge of employees Haley and McCartyunderthisrule wasnot a violation of either Section 8(a) (1) or (3) of the Act. We donot agree.The Board has held in interpreting similar noticesthat an em-ployermay lawfully prevent its employees from soliciting for aunionduring working hours provided the ban is not promulgated or1The Trial Examiner denied as"superfluous"General Counsel's unopposed motion urgingthat certain minor corrections be madein the transcriptThe Trial Examiner explainedthat hehad alreadymade these corrections himself on the basis of an earlier motion madeby the General Counsel at the end of the hearing to conformthe "recordto the proof "A review ofthe record indicates thatthe GeneralCounsel at the end of the hearingmoved to "conformthe pleadingsto the proofin minor matters such as names anddates."Such a motion is routine and ismade for the purpose ofconformingthe complaint andother formal pleadings filed by the General Counselwith the evidenceadduced andrecorded during the hearing. See, e g.,Consolidated Edison Co.v.N.L.R B ,305 U.S. 197.225 It does not ordinarily purport to include a motion to correct a transcript of recordwhich has not yet beenseen,and was incorrectly construed by the Trial Examiner aspermittinghim to correct the transcript without any opportunity for the parties to fileexceptionsthereto. Alternateproceduresare available in the eventa Trial Examiner be-lievesa record requires correction.See, eg.,W. B JonesLumber Company, Inc ,114NLRB 415, 421, enfd 245 F 2d 388 (C A 9) we find, theretore, contrary to the TrialExaminer, that the General Counsel's motion to correct the record was not superfluousIn the absence of opposition,the motion is hereby granted.2 Respondent's request for oral argumentis hereby denied,as the record,including theexceptions and briefs,adequately reflect the issues and the positionsof the partiesiNo exceptions were filedto the Trial Examiner's finding that Respondent's "segrega-tion"of the employees who engaged in the September2 salkout did not violate the ActFurther, although General Counsel did notexcept to the Trial Examiner'sdismissal ofthat portion of the complaint allegingthat in thecourseof a conversation Respondent'sGeneral Manager Hood threatened employeeKnowlton in violation of Section 8(a) (1), wedo not adopt a possible implication in footnote 20 of the Trial Examiner'sDecision thatthe actual presence of fear in an employee who wasallegedlythreatenedwas necessarilycrucial to finding a violation.Cf.ClarkBros. Company,Inc.,70 NLRB802, 806, enfd.163 F.2d 373(C.A. 2). 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDenforced for a discriminatory purpose 4 Contrary to the TrialExaminer, we find that the record evidence amply establishes suchdiscriminatory purpose and, therefore, that the rule in question vio-lates Section 8(a) (1) of the Act.At the outset, no one disputes that the notice was initially promul-gated in response to union activity which apparently had begun in1960.Thereafter,Respondent continued to maintain the rule ineffect, although there was no overt activity of this nature in theplant.However, in May 1964, an election was held in which theUnion was certified as the bargaining representative of a unit com-posed of employees in Respondent's Fire and Rescue Department. Inlate August, certain of Respondent's supervisors engaged in interro-gation of employees in violation of Section 8(a) (1). Shortly afterthis, on September 1, one day after Haley and McCarty engaged inthe solicitations which resulted in their discharge, and undeniedlyto forestall such solicitations, Respondent posted a notice remindingthe employees of the provisions of paragraph 6, noted above, andcalling to their attention the possible penalties for defiance of itsterms.However, employee solicitations for other purposes were per-mitted on company time and property. Thus, Respondent's assistantmanager, Hood, testified that he knew of such solicitations to sendflowers to the widows of deceased fellow employees and similar pur-poses.5Further, although Hood asserted that the Red Cross, Com-munity Chest, or similar charities were not allowed to solicit sincemany of the employees contributed to these charities by means of avoluntary payroll deduction, he admitted that when some employeesdecided to withdraw their deduction authorizations, they were calledtogether to try to persuade them to reconsidersUnder the circumstances here present, we find that the ban imposedby this rule was discriminatory, since it was clearly promulgated inresponse to union activity rather than for the legitimate purpose ofmaintaining order in the plant and was discriminatorily enforced ina manner directed to stifling union activity. Accordingly, we con-clude, unlike the Trial Examiner, that the evidence was sufficient toestablish that the discriminatory promulgation and enforcement ofthis rule violated Section 8(a) (1) of the Act.7sPepsi Cola Bottle, s of Miami,Inc,155 NLRB 527.5 Apart from the Haley and McCartydischarges,Hood testified that only two otheremployees,who also had been engaged in conduct on behalf of the Union, had ever beendisciplined for engaging in solicitation.0The Trial Examiner refused to admit other evidence of such solicitations and in viewof our decision inWm. H. Block Company,150 NLRB 341,this refusal was erroneous.However,since the record is sufficient to establish discriminatory application of the rule,we find that this exclusion was not prejudicialWm. H. Block Company,150 NLRB 341 ;Ward Manufacturing, Inc,152 NLRB 1270;WaltonManufacturing Company,120 NLRB 697, enfd 289 F2d 177 (C.A. 5). SERV-AIR, INC.3852.Respondent admits that Haley and McCarty were both dischargedfor violating the rule which we have here held to be an illegal interfer-ence with the exercise of the Section 7 rights of Respondent's em-ployees. It is also apparent, and we conclude, that the dischargeswere an integral part of Respondent's illegal campaign to combatunion organization and served to discourage other employees fromengaging in similar activity as well as ridding Respondent of twoactive union adherents.' Accordingly, we find that the discharges ofthese two employees violated Section 8(a) (1) and (3).9 SeeRipleyManufacturing Company,144 NLRB 1132, 1156.[The Board adopted the Trial Examiner's Recommended Orderwith the followingmodifications :[1.Paragraph1 is amendedby adding the following as paragraphs(i) and (j) :[" (i)Discouraging membership in InternationalAssociation ofMachinists, AFL-CIO,Smoke-EatersLodge No. 898,InternationalAssociation of Machinists, AFL-CIO, or any other labororganiza-tion, by discharging or otherwise discriminating in respect to thehire or tenure of any employee under color of enforcing a ruleagainst solicitation promulgated for a discriminatory purpose orapplied in a discriminatory manner or any other pretext."["(j)Threatening employees with discharge, layoff, or otherreprisal for exercising their rights under Section 7 of the Act undercolor of a rule invoked or applied for the purpose of restraining orcoercing employees in the legitimateexerciseof those rights."[2.Reletter the present paragraph 2(e) to 2(g) and add the fol-lowing as paragraphs 2(e) and 2(f) :[" (e)Offer immediate and full reinstatement, if this has notalready been done, to employees Alfred R. McCarty and Joe D.Haley, to their former or substantially equivalent positions withbackpay and with interest added thereto in the usual manner, asreferred to in the section of the Trial Examiner's Decision entitled`The Remedy.' 1111" (f)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsWe note from the record that the Respondent summarily discharged Haley althoughhe could not have "interfere[d] with the work of others" since the employees he solicitedwere not actually working we note also that the record does not support the Respondent'sclaim thatMcCarty eitherneglected his own work or interfered with the work of otherswhen he solicited for the Union.G As we have found that Haley and McCarty were unlawfully discharged,we also find,contrary to the Trial Examiner's statement in part(C(4)) ofhisDecision,that thefirstwalkoutof the JEFMemployees in protest of their discharges was an unfair laborpractice strike.However,this contrary conclusion does not affect the correctness of theTrial Examiner's ultimate conclusions or the remedy hereininsofar asthese strikers areconcerned.264-188-67-vol. 161-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity payment records, timecards, personnel records and reports,and allother records relevant and necessary to the determination ofthe backpay due and to the reinstatement and related rights pro-vided under the terms of the recommended Order."[3.Add to the list of employees named in the Appendix, the namesof Alfred R. McCarty and Joe D. Haley.[4.Add to the Appendix, after the third paragraph, the followingtwo paragraphs :DVE WILL NOT discourage membership in International Asso-ciation of Machinists, AFL-CIO, Smoke-Eaters Lodge No. 898,International Association of Machinists, AFL-CIO, or any otherlabor organization by discharging or otherwise discriminating inrespect to the hire or tenure of any employee under color ofenforcing a rule against solicitation promulgated for a discrim-inatory purpose or applied in a discriminatory manner or on anyother pretext.[WE WILL NOT threaten employees with discharge; layoff, orreprisal for exercising their rights under Section 7 of the Act,under color of a rule invoked or applied for the purpose ofrestraining or coercing employees in the legitimate exercise ofthose rights.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amendments thereto filed between September 4 and Decem-ber 2,1964, by International Association of Machinists,AFL-CIO, 'and in' someinstances by its Smoke-Eaters Lodge No. 898,both referred to herein as theUnion, the Regional Director for Region 16 of the National Labor RelationsBoard, herein called the Board,issued a consolidated complaint on behalf of theGeneral Counsel of the Board against Serv-Air, Inc., Respondent herein,allegingviolations of Section 8(a)(1), (3),and (5)of the National Labor Relations Act,as amended(29 U.S.C., Sec. 151,et seq.),herein called the Act.Respondent, initsduly filed answer, while admitting certain of the allegations in the complaint,denied the commission of any unfair labor practice. However, during the courseof the hearing certain amendments to the complaint and answer were made, andin several such instances to be considered herein(infra,IV, C, 1)the substanceof certain of Respondent's amended answer did constitute,in effect,an admissionof a violation of the Act.Pursuant to notice the aforementioned hearing was held before Trial ExaminerThomas M. Maher in Enid,Oklahoma, between January 12 and 15, and onApril 7 and 8, 1965. All parties were present, represented by counsel or repre-sentatives as indicated above, and afforded a full opportunity to be heard,to pre-sent oral argument,and to file briefs with me.Briefs were filed by General Coun-seland the Respondent.Thereafter,counsel for the General Counsel filed amotion with me requesting in considerable minor detail the correction of thetranscript of the hearing.No objection has since been interposed.Counsel, how-ever,had already moved,prior to the closing of the hearing,and without objec-tion, for the conformance of the record to the proof in minor details which Igranted, deeming it to refer to spelling and typographical errors and omissions.As counsel's subsequent motion merely catalogues in detail such misspellings andobvious typographical errors and omissions,and as this matter was already dis-posed of by motion at the hearing and by my physical correction of the transcriptwhere such discrepancies appeared,I deny counsel'smotion as being superfluous. SERV-AIR, INC.387Upon consideration of the entire record, including the briefs of the parties, andupon my observation of each witness while testifying and in the hearing room,'Imake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE, BUSINESS OF THE .RESPONDENTServ-Air, Inc., Respondent herein, is a North Carolina corporation engaged inoperations at Vance Air Force Base, Enid, Oklahoma, under a contract valuedat approximately $5 million with the U.S. Air Force, by virtue of which it per-forms base services which have a substantial impact upon national defense. Uponthese stipulated facts I conclude and find Respondent to be an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2II.THE LABOR ORGANIZATION INVOLVEDIt is agreed between the parties and I accordingly conclude and find that Inter-nationalAssociation ofMachinists,AFL-CIO,and its Smoke-Eaters Lodge No.898, are labor organizations within the meaningof the Act.M. THE ISSUES1.Respondent's admitted refusal to bargain in violation of Section 8(a)(5).2.The legality of posted notice provisions, including a no-solicitation rule.3.The discharges of employees Haley and McCarthy for cause.4.The segregation of returned strikers as a safeguard against anticipated futurestrike action.5.The conditional and unconditional character of offers to return to work6.The illegal motivation of an employer lockout.7.The distinctions between a lockout and a continuing strike.8.Unlawful restrictions upon the wearing of unioninsignia.9.The unlawful character of an employee election petition.10.The discriminatory implementation of an economic reduction in force.IV.THE UNFAIR LABOR PRACTICESA. IntroductionVance Air Force Base, hereafter referred to as Vance, is one of eight bases oftheAir Force Training Command devoted to the training of pilots for the U.S.Air Force. Attached to Vance, itself a 2,500 acre facility, are Kegelman Fieldand Perry Field, two auxiliary fields in the Enid, Oklahoma, area whose operationsare fully integrated with those of the main base. The installation at Perry Fieldwas deactivated in December 1964, an event of considerable moment to the par-ties to this proceeding.Respondent's function at Vance was described by its President Truman Milleras one of responsibility for the operation and maintenance of the base in supportof its flight training mission, a function which does not appear to be assigned toa civilian organization at any of the other Training Command bases. ThusRespondent is responsible for the maintenance of all the facilities and equipmentused in the pilot training program, including the servicing of aircraft, utilities, andbase installations, the handling of supplies, and the safeguarding of equipment and'Unless specifically indicated to the contrary, any credibility evaluation I make ofthe testimony of any witness appearing before me is based, at least In part, upon hisdemeanor as I observed It at the hearing and particularly at the time the testimony wasgivenCf.Retail Clerks International Association, AFL-CIO, Local 219 (National FoodStores, Inc.),134 NLRB 1680, 1682 and footnote3; Bryan Brothers Packing Company,129 NLRB 285. To the extent that I do not rely upon or I reject in part or entirely thetestimony of any given witness, it is my intent thereby to indicate that such part orwhole of the testimony, as the case may be, is discredited by me.Jackson MaintenanceCorporation,126 NLR8,115, 117, footnote 1, enfd. 283 F.2d 569 (CA. 2). To the extentthat I credit any,witness only in part I do so upon the evidentiary rule that it is notuncommon "to believe some and not all" of a witness' testimony.Universal Camera Corpo-ration v. N.L.R.B.,179 F.2d 749, 754 (C.A. 2).2 Gray, Rogers, Graham d Osborne,129 NLRB 450. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonnel. To this end approximately 1,100 civilians are employed by Respondent;approximately 600 of these are employed in the Division of Aircraft Maintenanceand 80 in the Fire and Rescue Department, both organizations being the onesprincipally involved here. In the Aircraft Maintenance Division of which JohnHill is director, there are seven major units: the base shops, periodic inspection,pipeline, jet engine field maintenance (JEFM), unscheduled maintenance, qualitycontrol, and maintenance controlThe Fire and Rescue Department, as its titlesuggests, is equipped to fight the usual variety of building conflagrations, but itsmore specific functions deal with the protection of aircraft and personnel on thefieldand flight line, and in the hangars, and to provide the necessary rescuefacilities.By way of further description of the training operations at Vance it appearsthat in addition to the 1,100 employed by Respondent that the military comple-ment at the time of the hearing was in the neighborhood of 600; 400 being pilotsin the various stages of training and the remaining 200 being instructors andstaff and command cadre. The training program extends over a 55-week period'and is so organized that eight classes are in progress, with one class graduatingas another commences, at an approximate 6-week interval Except insofar as mili-tary replacements were used on the occasion of one walkout the military per-sonnel at Vance has no connection whatever with any of the incidents described'herein.Throughout the hearing the character and quality of aircraft maintenance wascontinually emphasized. Thus the types of plane in the training service at Vancewas described as a fighter plane of the T-38 variety-a highly developed jet air-craft capable of attaining supersonic speeds and powered by a jet engine-and theG.E. J-85, whose advanced improvements required a high degree of attention andmaintenance not lightly to be compared with the garden variety of combustion,engines, or indeed with jet engines of an earlier vintage. Accordingly, the stand-ardsmaintained by Respondent in its performance of services were shown to beof the high degree required in the treatment of precision machinery, and at alittimes were intended to conform to standards established and continually revisedupward by the Air Force, as promulgated in the various manuals to whichRespondent and its employees were required strictly to adhere.Significant to the issues presented by this case are several rules or policiesderived from or directly related to Air Force requirements and standards. Thesepertained to (1) the elimination of foreign object damage, (2) the interval ofperiodic inspection of jet engines, (3) the protection of employees from diver-sionary activities, and (4) the maintenance of crew integrity.The foreign object damagereferred to hereafter is the resulting havoc causedby the introduction of small objects into the working mechanism of jet engines.It is well established that even the smallest screw or washer, not to mention screw-drivers or metal names plates, could effectively demolish a jet engine, and if such,occurred in flight the consequences to aircraft and pilot would be obvious. A con-tinuing program to minimize this hazard has always been high on the Air Force'spriority of safety precaution and is significantly relevant to a program of badgedisplay carried out by the employees and discussed in detail hereafter(infra,section,IV, B, 15 and section IV, C, 9).Periodic inspectionof jet engines is one of the basic phases of the aircraftmaintenance program. Depending upon the type of engine involved a specific timeinterval is established after which the required inspection is performed by theemployees assigned to the Periodic Inspection Shop. In early 1964 the interval,for the periodic inspection of the J-85 engine in service at Vance was 100 hours.Thereafter, for technical reasons adopted by the Air Force and set forth in appro-priate directives to individuals and units concerned, the interval was raised from100 to 200 hours, thus permitting the J-85 engine to remain in service twice aslong between inspections.The protection of employees from diversionary activitieswas a responsibilityimposed by the Training Command to maintain effective workmanship amongthemaintenancemechanics without undue distraction from their work. In thisrespect, as will be detailed hereafter, Respondent promulgated by notice a rulerestricting solicitation of employees by others. Portions of this rule and its enforce-ment has been alleged to constitute an unfair labor practice.The maintenance of ciew integritywas a management policy approved by theAir Force to insure that an engine be worked on by an established crew rather- SERV-AIR, INC.389than a fluctuating group of individual mechanics. Inherent in this policy was thegoal of more effective maintenance and inspection, to the principal benefit of thosewho would fly the plane. Consistent with this concept of crew integrity, employeeswere reassigned and allegedly segregated into new crews, an operation alleged tohave been instituted for discriminatory purposes and to be considered in detailhereafter(infra,section IV, B, 7 and IV, C, 5).3B. Sequence of events1.Union activity and representationAs early as November 1960, union activity among the Respondent's employeeswas manifest by a conspicuously posted notice relating to its employees' unionactivities. Since then and to the time of the hearing it is stipulated that the follow-ing notice appeared on all company bulletin boards at or near the timeclocks atVance, Kegelman, and Perry Fields:TO ALL EMPLOYEESSince the Union is again putting on a campaign to get in here, some of youhave been asking questions in regard to the following matters.We havedecided to state the Company's position on these subjects as clearly as we canfor everybody alike:(1) This matter is, of course, one of concern to the Company. It is, how-ever, also a matter of serious concern to you and our sincere belief it thatif this Union were to come into this Plant, it would not work to your benefitbut to your serious harm.(2) It is our positive intention to oppose this Union and by every propermeans to prevent it from getting in here.(3)We would like to make it clear that it is not necessary, and it is notever going to be necessary, for anybody to belong to any Union in order towork in this Plant.(4)Those who might join or belong to this Union are not going to getany advantages or any preferred treatment of any sort over those who do notjoin or belong to any Union.(5) If anybody causes you any trouble at your work or puts you under anysort of pressure to join the Union, you should let the Company know, and wewill undertake to see that this is stopped.(6)No person will be allowed to carry on Union organizing activitiesonthe job. Anybody who does so and who thereby neglects his own work orinterferes with the work of others will be subject to discharge.Anybody who tells you anything contrary to any of the foregoing is nottelling you the truth.Truman W. MillerSERV-AIR, INC.President & General Manager,Vance Air Force Base, Oklahoma.From the union activity thus alluded to there emerges a campaign resulting in anelection among the employees in the Fire and Rescue Department conducted bythe Board in Case 16-RC-3593 on May 6, 1964, in which the Union obtained amajority of the votes and was thereafter certified as bargaining representative of aunit described as:All employees of Respondent in the Fire and Rescue Department of the BaseOperations and Maintenance Division, Enid, Okla., excluding office clericalempolyees, fire chief, platoon chiefs, guards, watchmen and supervisors asdefined in the Act.The number of employees in this unit was reliably established to be 85 andRespondent concedes the Union's representative status.8 The foregoing is a synthesis of the testimony of Col. James Little, Major EugeneBartolich,Major John Troubaugh, and President Truman Miller whom I have creditedgenerally, and of Assistant General Manager John Hood and Director of Aircraft Mainte-nance John Hill, both of whose special competence in the area being considered warrantsreliance upon their testimony. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.First evidences of active company oppositionPreviously, on February 19, 1964, a hearing in this representation proceedinghad been held and employee R. A. Chodrick was the only one appearing in behalfof the Union. Thereafter on May 6, immediately following the Union's victoryin the election Chodrick, in the company of Union Representative James Witcherand employee Dodd stopped off at Perry Field, as they drove from Vance toPonce City, and visited with the employees at Perry, discussing with them theelection-results. This conversation took place in the office trailer at the field duringduty hours while the employees there were drinking their coffee. As the conversa-tionwas concluding and Chodrick,Witcher, and fellow riders were about tocontinue on their journey Personnel Supervisor Masemore appeared on the scene.While there is no testimony as to any conversation that transpired it was stipulatedthat as a result of the episode Chodrick was presented on May 7 witha warningletterwhich he refused to countersign .4 The letter was signed by Supervisor WillisB.Moxley and authorized by director of base operations, Cnmpston, and statedthat Chodrick had been warned as follows:In that Ressie A. Chodrick and Myron W. Dodd were engaging in Unionactivities on Plant premises at Perry Auxiliary Base during working hours onor about 1400 hours, 6 May 1964, in violation of Company Regulations pro-hibitingUnion activity on Plant premises during working hours. Any furtherviolations of Company policy by you may result in your termination.3.Unilateral company decisions and actionsPrior toMay 9 it had been company policy with respect to the firefightingemployees whom the Union then represented to permit them to take a night offafter having completed 131/2 hours of work, and to permit one of its three fire-fighting crews to take Saturday and Sunday off at 3-week intervals. On May 9,3 days after the employees had chosen the Union as their bargaining representative,Respondent admittedly discontinued this practice without prior consultation withtheUnion. Thereafter on May 12, and continuing for a period of about 3 or 4weeks, Respondent, likewise without prior consultation with the Union, admittedlychanged the night watch assignments of employees in the bargaining unit fromfour men standing night watch for-2 hour periods, respectively,to one man stand-ing an 8-hour night watch period;and on May 15 and 21, again without priorconsultation with or notice to the Union, Respondent changed theexisting lunchhours of firefighting employees at Kegelman and Perry Fields.54.The questioning of employees and disparagement of the Unionand its membersElsewhere at the base Respondent's interest in the Union became apparent asthe Union, began to extend.its field of operations, beyond, the certified firefightingunit.Thus, when employee-VictorL'for..employmentv,in thebase shops on June 29,1964, J. C. Masemore,'Respondent's supervisor of per-sonnel,asked him his stand on the Union.6Subsequently,in late August, ShopSuperintendentHoustonSprayberryadmittedly pursued the same course,callingvarious employees into his office between August 25 and 27 and asking them howthey felt about the Union and about the organizing drive that was going on in theshop.Among those called was employee Billy Ming who credibly testified thatSprayberry,in his-office on August 26,said he wanted to obtain his opinion about' The foregoing is a summary of the nndenied testimony of Chodrick which I accept asexplanatory of the stipulated warning letter.Uponmy observation of him as a witnessI am not impressed with Cbodrick as a reliable witness and accordingly,with the excep-tion of his undenied account,reject histestimony unless it is corroboratedby the testi-mony of credible witnesses.°The foregoing incidents occurringbetween May9 and 21 are found upon the basis ofa stipulpt$on between the partteqmadeat tbe.hearing,as a'consequence of which.I grantedof Section 8(a) (5) of theAct, towhich Respondent acquiesced,agreeing to be boundby the remedial order which I recommended and which I repeat herein, and not to fileexceptions thereto with the Board.Seeinfra,sectionIV, C, 1.OThe credited testimony of Lankard.Masemore had no recollection of the incident. SERV-AIR, INC.391the Union. When Ming answered favoring the Union, Sprayberry mentioned that"he had been through this sort of thing before," and that he did not think anyonewould benefit from a union. He then commented on the leaders of the organizingdrive as "some of the sorriest people,"mentioningemployees Scaia, Knowlton,Mundy, and Edwards, and saying that "regardless of whethera union came in hewas getting rid of those men." Sprayberry concluded his conversation with Mingby asking if he knew any of the other union organizers, and specifically, howemployee. John Kuberskey felt about the Union.Others to whom Sprayberry spoke during this period were employee ThomasWillson whom he asked what he thought of the Union and how he was going tovote; and employee Kenneth Edwards who was asked the same questions. In thecourse of this latter conversation, as Edwards was expressing his personal approvalof the Union, Sprayberry accused him of thinking only of himself and of personalgainand being willing thereby to "jeopardize the jobs of 1100 men and their fami-lies."Thereafter on September 10 Sprayberry had a conversation at his home withemployee Talbert Gooday who had visited him seeking a leave of absence. In thecourse of the conversation Sprayberry asked him what he thought about the Unionand upon learning that Gooday favored it, said "that it would jeopardize their jobsout there." Sprayberry, in defense of his conduct, testified that he never threatenedemployees during these conversations. I reject his interpretation of the remarksattributed to him and, to the extent that he denies the remarks themselves I do notcredit .him?;The record also 'contains the credited itestimony of employee Russell DeHart tothe effect that Morris Shackley, a leadman in the hydraulic department, told a groupof employees on September 2 that if they did not get rid of their union badges theywould lose their jobs. Because the supervisory status of Shackley was not resolvedin the record to my satisfaction I shall refrain from including this incident amongthe findings which support the allegation of threatening employees.5.The Union's major organizing driveAs the foregoing incidents were occurring Respondent and the Union joined issueon the subject of union membership solicitation and the following letter dated Sep-tember 1, 1964, was sent to Union Representative Witcher and copies prominentlyposted on company bulletin boards:You raised the question of solicitation on thepremises.In order that theremay be no misunderstanding as to company policy, we refer you to our printedRules and Regulations relating to organizing activitieswhich havebeen postedprominently on the Bulletin Boards with a large, red border, since 1962. Thefirstsentenceof Paragraph No. 6 of this Bulletin read, as follows:No person will be allowed to carry onunion organizing activities onthe. job.This means that:'-1.There will be no solicitation by any employee during working hours, onthe premises.2.No person, who is not an employee of Serv-Air, Inc. will be permittedto solicit on the premises.3.As a necessary factor'in maintainingorder, production, discipline, and theefficiency required of us at Vance Air ForceBase,therewill beno papers,cards, or literature of any kind distributed during work time, or left in workingareas of the premises.The responsibility is yoursfor 'any misguidanceyou give to any of ouremployees which results in disciplinary action or possible termination.Sincerely yours,(S)Truman W. MillerTRUMAN W. MILLERPresident-GeneralManagerBy late August the tempo of the Union's organizing-campaign-'had, increased sub-stantially.Meetings were being held, memberships solicited, and organizers were7Upon my observation of Sprayberry at the hearing and as a witness I am not persuadedof his reliability as a witness.I accordingly do not credit his testimony except insofar asit is corroborated by credible witnesses or constitutes admissions contrary to his own orRespondent's interests. 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDrecruitedfrom among the ranks of employees and issued steward's badges whichthey wore prominently about the shop. These organizers, it appears, circulatedthroughout the base in loving bands, seeking new members. Thus employee Knowl-ton testified that he personally attempted to get 150 to 200 employees to join, thathe "was always soliciting in the engine shop," and that on August 31 a group of12 employees from the engine shop, wenttoHangar141, another shop, to solicitunion cards. Included in this group was employee Alfred R. McCarty, whose activi-ties together with those of employee Joe D. Haley, were the stimulation for whattranspired thereafter.a.The McCarty dischargeMcCarty, by his own admission, had entered the hangar with the group for theexpress purpose of signing up new members. Excerpts from his testimony bestdescribes what occurred:We entered the hangar on the north side and walked through the hangar up tothe break room and there were several people thereeating lunch,playinggames. They were all in a group and I walked up to one group of people thatwere sitting at a table-a group of four-eating lunch, and I asked one personthere in particular if he was in the Union and he said, "No" and I asked himifhe was interested in the Union and he said he was not interested. So I inturn moved to another table, there was a group of people playing dominoes.I asked a gentleman there at the table if he was in the Union andhe said,"No" and I said, "Would you mind joining the Union and signing a card,"and he told me to get the hell out of there .. .******Q.What happened immediately next?A.Well, our group started out of the break room into the hangerWestarted across the hangar and I noticed an employee sitting on one of thoselittle roll type seats under the nosegear of an aircraftQ.What was he doing?A. He was eating a sandwich.A I walked up to him and asked him if he was in the Union and he saidhe was notand Isaid, "Would you beinterested in signing a card and joiningour Union?"*******Q. How long did this conversation last, approximately?A. The conversation lasted less than two minutes. Well, he said he was notinterested in the Union and he made a brief statement about that he was forcedto join a Union for a-some kind of a music-musician Union and he wouldhave to think it over. So, I did not have time to fool with him and I said,"Well, think it over and come see one of us." And the people I was with, weturned and walked on. I looked up and there was a man in the canopy of thisairplane and I did not say a word to him because he was busy.Q.What did you do next?A.We went across the Hangar and there was a roll type work bench ordesk there. There was a man there at the desk.While I believe he was busy atsomething, but I do not recall.Q.What did you say, if anything?A. I asked him if he was working and he said he was working and I madea remark to him that we were not allowed to solicit on Company time, IIthanked him and went on around the end of the airplane.There was a fellow leaning up against the wing of an airplane and I askedhim if he was working and he said, "I am just getting ready to start to work,"so I began to give him my punch line, "Are you a member of the Union" andhe said, "No" and I said, "Would you be interested in joining our Union?" andhe was undetermined so I handed him a Union card and told him to take ithome and think it over and if he was interested to bring it back to anyone ofthe committee men and hand it to him.TRIAL.EXAMINER:Then what happened?The WITNESS:Well the group broke up and, went on their merry way and Iwent to lunch. SERV-AIR, INC.393Upon cross-examinationMcCarty supplied further information, thus:Q. These one hundred and fifty people that you talked to and solicitedbetween the 20th of August and the 2nd of September, did you do that allduring the lunch hour?A. Some of the people I talked to was not on government property andsome were on government property.Q. Did you do any of that on the job?A. No, sir.Q. Until this deal on August 31?A. I never solicited any business on Company time.Q.Well now, you did on August 31 solicit some people while they wereworking in the job, did you not?A. I was on my lunch hour and I did not know they had a shift down thereat that time.Q. You saw these men working on a shift, did you not?A. The ones I talked to were eating, playing dominoes or sitting on theirbutts.Q.Well, did you ever persist in any way in talking to them after they hadtold you that they were working and did not want to be bothered?A. Normally I would cease the conversation and thank them and go onabout my business.Q. I am asking you what you did that morning?A. To the best of my knowledge, the people that I noticed that were work-ing I left alone. The people that were not working I walked up to them andtalked to them. They could have been on working time when I talked to them,but were not working when I talked to them.Upon learning of McCarty's activities from reports submitted by several of theemployees 8 Respondent's director of aircraft maintenance, John Hill, after consul-tation with other management officials, sent for McCarty on September 2 and con-fronted him with the reported details of his activities. McCarty admitted to thisconduct, whereupon Hill advised him that his employment was being terminatedfor "union activities during working hours" which Respondent has at all timesclaimed to have been in violation of the no-solicitation rule contained in paragraph6 of the notice posted in the plant.9b.The Haley dischargeDuring the same period employee Joe Haley was engaged in soliciting activitiessimilar toMcCarty's, withidentical consequences.On August 31, after reportingto work at his usual 7:15 a.m.starting time Haley was directed to go to the flightline at the north end of the field and"pull daily preflight inspections in place ofanother person."Afterengaging in these duties until"about 8:30,"Haley wentinto one of the nearby "line shacks to smoke a cigarette and check the time," hisbreaktime being from 9:15 to 9:30 a.m.Upon entering the shack he met a fellowemployee,WilliamWeaver,who inquired about the steward's badge Haley wass Employees Gerald Parker and Louis Durheim, called as witnesses by Respondent,credibly testified in substantial corroboration of McCarty's account of his membershipsoliciting,stating in detail the names and circumstances of his solicitation;and a state-ment to the same general effect in the handwriting of employee Richard A. House is alsoin evidence.While there is considerable variation of emphasis in the testimony of thesemen in their assessment of McCarty's union activity and although it is clear that Re-spondenthad solicited their reports of the incident from each of them, nevertheless thetestimony supports in essential detail McCarthy's hesitant and guarded admission thatemployees were either at work, about to work, or resting from work while he solicitedtheir union membership.9 Supra,section IV, B, 1. Paragraph 6 reads as follows :No person will be allowed to carry on Union organizing activities on the job. Any-body who does so and who thereby neglects his work or interferes with the work ofothers will be subject to discharge. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDwearing. Haley explained that it authorizedhim "to organizefor the union." Haleycontinued:Then I asked him if he would like to join and he said, "No," so I put myorganizer's card in my pocket and started to leave and I looked at the clockand I said, "Well, it is break time and I am ready to go on and leave."Q. Excuse me, what time did you think the clock said?A. Nine o'clock.Q. All right. What happened immediately after this?A. He assured me that it was only 8:30 that I had lookedat a twenty-fourhour clock and I had misread the clock.Q.Was it, in fact, 8:30, at that moment?A. After recognizing it, yes, it was 8:30.Q. All right.A. So I turned to leave and he said, "Say let me see one of those .cards."He said, "Say I might want to join the union." Again I took one out of mypocket which was still folded, he took it out of my hand unfoldeditand readit, looked at it, then held it up in the air so Mr Thurman could read it andhe says, "Hey Red, would you like to join the Union?" And Red turned aroundand says no, he says that . . . .A. Then I returned-then Red Thurman left and William Weaver returnedthe card to me and I put it in my pocket and then I left.Q.Was either Thurman or Weaver working at any timeduring the con-versation with these gentlemen.A. No sir.Q. Now Joe, this trip that you made to the line shack was that a customaryduty that you had?A. Yes, sir.Subsequently, upon cross-examination at the hearing, Haley admitted that he hadsigned a statement foi the Compensation Board as follows, "I was discharged frommy last Employer, Serv-Air Inc., on September 2, 1964, for trying to solicit Unionmembers while on the job at Serv-Air."Leadman E. J. Thurman, called as a witness by Respondent, corroborates Haley'sadmissions. As Haley himself testified to soliciting during his normal working hoursI find it unnecessary to rely upon Thurman's further testimony whichelaboratesuponthe details of Haley's solicitation although muchof it is atvariance withHaley's account. The written complaint of WeaveraswellasThurman'swrittenreport submitted immediately after the incident also appear in the record. Weaverisno longer employed by Respondent. As in the case of Thurman,noted above,I find it unnecessary to resolve the issue of credibility created by Weaver'swrittenstatement as toothersolicitation appealswhich Haleyhas denied.Suffice it tosay the incident found above admittedly occurred while Haley was at work whichisRespondent's stated reason of discharging him.toImmediately after disposing of McCarty on September 2, Hill then sent for Haleyand confronted him with the complaints of employees that he hadsolicited theirunionmembership on company time. Hill thereuponinformed Haley that uponthe basis of the information it had Respondentwas terminating him for "unionactivity during working hours" in violation of the postednotice."6.The September 2 protest walkoutImmediately upon learning of Haley's and McCarty's dischargeon September 2,15 employees working in another shop on the base, the JEFM shop, immediatelywalked off the job and proceeded to Sprayberry's office to protest. In Sprayberry'sabsence they spoke to his assistant, Eugene Lolmaugh, to whom they protested thedischarges as being for union activity and requested that the twomen be returned101 do not find it necessary to consider nor do I base my fibdings upon further' evidence,supplied by Hill and Thurman that other employeesand supervisorswere solicited byemployees Hilland McCarty.u Haley testified that he was aware of the notice upon which Respondent based hisdischarge. SERV-AIR, INC.395to their jobs. When Lolmaugh informed the employees that the decision was finalall 15 punched out their timecards;12 this action being in conformance with aprearranged decision made at an August 20 union meeting, to walk out if anyonewere fired for union activity.13 The striking employees immediately assembled at anearby motel and held a meeting attended by Kelsey Hawkins, president of Smoke-Eaters Lodge Local 898 which represented another unit of the employees, the fire-men, and Harvey Christian, the Union's special representative. With no indicationthat circumstances had changed in the short period between their walkout and themeeting the employees voted to return to work on the following day, September 3.This they did, presenting themselves at the shop at 7:15 a.m.7.The reassignment of work stationsUpon their arrival in, the JEFM shop the returning strikers were directed bySprayberry and Foreman Don Klepfer to work at different work stations or areasfrom those in which they had previously been assigned.It is important at this point to the determination of the issues raised to under-stand the nature of the JEFM shop where jet engine maintenance and inspectionsare performed. By the nature of the work each engine is handled by a separatework crew of four or five mechanics working in designated docks or work areas.These areas, each usually 300 square feet in area, are located in blocks of fourthroughout the plant, with cross aisles adjacent to each area in the block. In theinterest of efficiency and safety it is company policy, approved by the Air Force,that crew integrity, that is, assigned membership in a designated crew, be main-tained(supra,section IV, A).The returning strikers had been members of eight distinct crews prior to theirSeptember 2 walkout, excepting only Kuberskeyand Ming, assigned to the gearbox room, and Gooch to the cleaning room. After the men had walked out,Respondent reassigned the crews to bring each one up to full numerical strength.Accordingly when the strikers returned 11 of them were constitutedas 3 new andseparate crews, Lankard was returned to the crew he had left, and Kuberskey,Ming, and Gooch to the work to which they had been previously assigned Spray-berry told the men at the time and Hill credibly explained in his testimony thatthis realignment of the crews was essential to insure that the adjustments made inthe crews after the men had walked out on the previous day would not be impaired,to the detriment of the work being performed on the jet engines. Hill also crediblyexplained at the hearingItwas our intention in this to put the people that were buildingan enginetogether, and if we had to we could set one engine off if this crew walkedoff and then when they came back they could have theirsame engine.In a woid, the readjustment was intended to make certain that the people mostlikely to walk off in the future would be members of the same crews, thus lighten-ing-the effect upon the over-all production of the shop.8.The September 3 protest walkoutWithinan hour of their return to work on September 3 under the reassignedconditionsthe employeesinvolved protested their relocation to Sprayberry, brand-ing Respondent'saction as one of isolation and segregation in reprisal for theirstrike action.When Sprayberryrefused their demand to revise the work assign-ments to eliminate this alleged indignity the men had a brief conference andwalked offagain,punching out their timecards.14 In addition to the 15 employees19 The credited testimony of employees Victor Lankard and RobertKnowlton The fol-lowing employeesin the JEFMshop walked outThomas E. AnsonG F. GoochBilley D. MingFranklin BrockwayRobert J. KuhlmelerDonald G. PeckhamLarson L.BrownRobert KnowltonJesse C. PayneKenneth W.Edwards'John W. Kube>skeyVan R:RinggoldEldon G. GreerVictor H.LankardThomas D. ScalaisThe testimony of Knowlton.14The credited testimony of Knowlton and Hill,corroborating in substantial partSprayberry's description of the Incident. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho had walked out on September 2 and again on September 3, as just described,11more employees joined in the protest and walked out, making a total of 26.159.The unsuccessful effort to return to workOn the evening of their second walkout, September 3, the 26 employees metand agreed to return to work on the following morning, September 4. When theydid so at 7:15 a.m. of the 4th, they found all of their timecards out of the rackand upon inquiry they were directed by Sprayberry to report to directorof main-tenance's Hill, office. Hill asked the men if they were willingto resumework underthe new crew arrangements and employee Van Ringgold, speakingfor the men,replied, "We will give you till 7:45 Tuesday to put us back where we were before."Whereupon Hill, referring to notes which he held, stated, "Well, since you havewalked out, I have had to rearrange my work schedule and we do not need youtoday." Hill credibly testified concerning this incident in substantial corroborationof employee Knowlton, upon whose testimony this account is based.16 By way ofexplanation Hill further testified that he considered the men's ultimatum of return-ing to the original positions by the following Tuesday tobe a condition underwhich they would return immediately and he accordingly refused topermit themto resume work. The men again walked out.10.The base shop walkoutAs news of what occurred circulated among the employees a number of thoseworking at the other end of the base-at the base shops-joined in the walkout inprotest of what they considered to be a lockout on that morning of theoriginal26 strikers.17 According to Hill this walkout caused a chain reaction in other shopsthroughout the base and other employees, not specifically identified, joined thestrike.11.The September 4 offer to returnOn the evening of Friday, September 4, the three protesting groups of employees,namely the original 15 from the JEFM shop, the 11 who joined them, and the base15 The additionalstrikers were :Willard R. BebeeWilliam L. FranklinK. C. MuirJohn J. BlankenshipGeorge W. JonesPhillip O'DanielsRichard D. CanadayDarl W. LongRichard W. SpoonhowardDewey Dale EedsEarnest E. McCalvinAll except Jones, Franklin, and Muir were from the JEFM shop None of these additionalstrikers from JEFM shop had been grouped in the so-called segregated areas, althoughfour of them,and many other employees in the shop,had been reassigned to other posi-tions as part of Respondent's accommodation move after the first walkout, September 2.'('Hill identified Payne as themen's spokesman,whereas Knowlton testified that Ring-gold stepped from behind Payne and spoke up. I do not deem this variant to be ofsignificance.17The credited testimony of Knowlton corroborated by Director Hill. I do not acceptemployee Woodbury's testimony to the effect that the base shop group of which he wasthe leader walked out in protest of the Haley-McCarty discharges which had occurred2 days earlier(supra).In the first place it contradicts the corroborated testimony of Hillwith whom the base shop employees registered their protest of the alleged JEFMsegrega-tion and lockout. Secondly, Woodbury testified to having witnessed McCarty's discharge.Having doneso and havingwaited until after ,the alleged lockout of protesting strikershad occurred,it seems morereasonable to conclude that it was the lockout and not theearlier discharges which prompted the base shop walkout.The following walked out on September 4, joining the other 26Ronald AyoderLloyd A. GloverRobert SummersDon AlcornKenneth CritzDoyle L. StoneJohn W. BlyBillMedinaWallace St. ClairJack BrazzelBobby MeadorGary StrubleElmer L. BrownRobert D. Neely.Marvin L. TurnerBobby G. ClarkJames PrunerPatrick T. Van LeerRussell L. DehartBillyW. RamseyWilliam F. WilkersonLuke L. DraffinEdward J. RolloWalter WazalTeddy EdwardsOlen SmithRoy D. WoodburyThomas Roberson SERV-AIR, INC.397shop employees, met with Union Representative Christian and authorized him tomake an unconditional offer in their behalf to the Company to return to work onSeptember 8, the next working day following the coming holiday weekend. Chris-tian's offer in behalf of the employees took the form of a telegram to the Companydated September 4 which first recited that the employees walked off because ofspecified unfair labor practices and concluded:The Union is respectfully demanding that the Company cease and desistthese unfair practices and to allow all concerned to return to their jobs withoutany more retaliatory measures being taken against them because of their con-certed action.An immediate reply as to the Company's intent is requested.12.The September 8 base shop lockout and JEFM show walkoutOn the morning of September 8, all of the employees previously on strike, bothJEFM and base shop personnel, appeared for work Sprayberry told the JEFMgroup that Hill wanted to see them and they went to the break room to await hisarrival.18Meanwhile Hill was at the base shop where he met with the group whohad returned to work there. Hill told them that he had no work for them at thattime, employee Woodbury quoting him as saying, "Due to the rearranging of workschedules, we don't have any work for you today." No other employee present atthismeeting was called to testify but Director Hill's version does appear to be insubstantial accord, adding that he told the men that he had already made arrange-ments for that day and, "if their intentions were to come back they should notifyme so I could make arrangements to put them back to work." In his testimony Hillexplained at length the extent to which arrangements had been made on the previousFriday, September 4, when the JEFM employees refused to accept permanently theirreassigned work stations and had again walked out, in the company of the baseshop group. Thus, to insure that the production at the base shop would not be cur-tailed if the group remained out on the following Tuesday, September 8, andthereafter, reassignments of work loads and duties were made among employees andsupervisors in the several shops comprising the base shop area and on Tuesdaymorning when the men appeared for work these prior arrangements for that day'semeigency operations prevented putting the people immediately to work. I creditHill's explanation of this situation as it existed when the base shop employees thuspresented themselves. I do not at this point, however, pass judgment on the wis-dom of the decision.Following Hill's refusal to permit the returning base shop strikers to resumetheir work all of them got into their cars and in a noisy cavalcade proceeded to theJEFM shop area where the returning 26 JEFM strikers were still awaiting Hill'sarrival from the base shop. Before Hill could arrive to speak to them Knowlton andthe other JEFM returnees went out to confer with Woodbury and the base shopgroup. Upon learning that these people had been prevented from working the JEFMgroup again walked off, not having yet learned whether work was available forthem. Both groups thereafter met with Christian of the Union who again commu-nicated with Respondent in their behalf by telegram dated September 8, stating:Be advised that the groups that were locked-out and the group that walkedout protesting the company's discriminatory actions on September 8, 1964 willreport for work tomorrow September 9, 1964 at their regular time. This is torequest that their timecards be placed in their regular place in order to elimi-nate any confusion or misunderstanding. The group desires to work but theywant their legal rights respected.Thereafter on the same day Respondent dispatched the following telegram to eachoof the employees involved:Although your walk-out last week was unwarranted, nevertheless, we haverearranged our work schedule to accommodate your services. You are there-fore notified that you may return to your work at the usual time on Wednes-day 9 September 1964.John S. HillDirector of Aircraft MaintenanceAll of the employees involved return to work on the morning of September 9 with-out incident and took up their usual duties. The employees in the JEFM shop who18 The testimony of Knowlton. '398DECISIONS OF NATIONAL LABOR RELATIONS BOARDoriginally struck in protest of the changed work area assignments returned to theirnewstations, and except for minor operational changes, these assignments wereregularly maintained thereafter.13.Further questioning by company officials,In the comparative quiet that pervaded for the next several. weeks 1@ representa-tives of Respondent and the Union met and bargained in behalf of the firefightingemployees for whom the Union was the certified representative. The bargainingsessionswere well attended, it appears, not only by representatives of the prin-ciples but by active union adherents among the employees from other parts of thebase. These spectators referred to themselves as "the gallery" and included employeeKnowlton who was also active in the series of walkouts which had just subsided.During one of the breaks at the September9 bargaining session,AssistantGeneralManager Hood walked up to Knowlton and, noting the steward badge he was wear-ing, asked him who he was and if he were among those who had walked out2e14.The firemen's disputea.The walkoutAs negotiations for a firemen's contract continued at headquarters level in a localon September 14 employee Ressie.Chodrick, amost -active' union leader among the,employees(supra,Section IV, B, 2) and'shop steward of the firemen's unit,-soughtout Fire Chief Moxley on themorning of September 14, and requested that hediscuss with Chodrick a number of pending grievances. Moxley advised Chodrickthat this was not the proper time to hear and process grievances and refused todiscuss them. Whereupon Chodrick repeated his request and Moxleyagain denied it.Chodrick then advised Moxley that unless the grievances were handled the firemenwould walk out. Moxley consulted with Assistant General Manager Hood whoappeared on the scene and was presented with thesame requestby Chodrick, who,when again told that there was an established time for hearing grievances, repliedthat "the people wanted thegrievances heard when they wanted them heard."Upon Hood's refusal to accede the firemen at the mainbase walkedout under theleadership of Local President Kelsey Hawkins and Chodrick and the firemen' at theauxiliary bases were notified - by Chodrick to, do likewise. lUpon ' securing- propersafety clearance at these fields later in the day the firemen there joined thewalkout.21IG During this period,itwill be recalled however,that Sprayberry,upon questioningemployeeGoodayand finding that he favored the Union told him that the Union wouldjeopardize their jobs(supra,section IV, B, 4).w The credited testimony of Knowlton corroborated by Hood who admitted to the con-versation,describing it as one in which he introduced himself to Knowlton, whom he hadnot met before and whom he believed to be active in the Union.I do not credit so much of Knowlton's testimony,however,to the effect that by Hood'sso-called interrogation of him he"was still just as scared as if [he] had been at the base."From my observation of Knowlton,from the credited evidence of his militant,leadershipin the Union,and from the circumstances surrounding the conversation,as described by himand Hood,I am convinced that he was neither scared then 'nor thereafter,'nor did heappear to be of thetemperament to scare easily.slAssistant General ManagerHood provided his version'of the detailsset forth above.Fire Crew Chief Jay Crowley crediblytestified asto the effectof theSeptember 14 walk-out upon the PerryField firemen where hewas stationed.Employee Chodrick was the only General Counsel witnesswhose testimony alluded di-rectly to the details of thefiremen'swalkout. Thuswhen he wasasked if he had everengaged in union activitiesof which the Company hadknowledge,Respondent's counsel,to expedite the proceeding, stipulated that it was fully aware of Chodrick's union-activityand of the fact that of all the employees he was the only one appearingas a witness ,atthe earlier representationhearing.When counselfor theGeneralCounsel. then sought toquestionChodrick furtheron his activities"to prove that thisman wa's'more'active thanthe others"I precluded him, Indicatingthat the stipulation adequately established thisfact, as I now find that itdoes.In an excessof caution counsel sought to make an offerof proof of Chodrick's activity,which I indicatedhe might do. Counsel thensought againto question Chodrick' along thesame line,'asking himif he everled awalkout,in fur- SERV-AIR, INC.399b.The ofJeito returnAt this point normal avenues of communications between all the parties concernedappear to have been superseded by the telegram.Immediate efforts were made onall sides to effect a return to work,22 the method of effecting it depended upon theviewpoint of the party writing the message. Because it has been claimed on the oneside that unconditional offers to return were not made and on the other thatobstacles to return were set up and a lockout, in effect, instituted,I shall set forth,with regret for the burden it creates to this decision,the exchange of communica-tions relating to the September 14 dispute. Thus a telegram from Christian to Presi-dentMiller dated September 10 describes the grievance sought to be resolved:Be advised that Smoke-Eaters Lodge 898 of the International Association ofMachinists protest the recent unilateral changes in the working conditions andwork assignment of the fire department unit namely painting and mechanicalwork and request that these conditions be returned to status quo.Harvey Christian,Special RepresentativeInternational Association of MachinistsOn September 15, the day following the walkout, at 10:07 a.m., another telegramfrom Christian to Miller announced the walkout, setting forth acceptable terms forsettlement:Be advised that members of Smoke-Eaters Lodge 898 Firemen's Unit walkedoff their jobs at Serv-Air Inc. in protest of the company'sunreasonable andarbitrary action of refusing to accept and discuss grievances arising from uni-lateral and arbitrary changes in working conditions in job assignments in thebargaining unit without negotiating these changes with the union.The union isrequestingan immediate meeting to discuss this dispute in order that the fire-men can return to their jobs under normal and usual conditions.An immediatereply is requested.Harvey Christian, Special RepresentativeInternationalAssociation of MachinistsMiller's telegraphic reply to Christian on the same day at 2:45 p.m. stated:Please be advised that members of Smoke Eaters Lodge 898 were asked whythey walked off the job and they stated specifically that they were leavingbecause they could not get their grievances heard at the time they demanded.We respectfully reject the reasons stated in your telegram of this date as thebasis for the firemen's unwarranted walkout. Serv-Air has never refused toaccept and discuss grievances from fire department employees. We have estab-lished a scheduled time for firemen to present grievances to the fire chief, andthe firemen were aware of this schedule which is posted in the fire station. Wecompletely reject your charge that we are requiring unilateral work of the fire-men as referenced in our letter to you of 11 September wherein it was pointedout that the firemen were performing first echelon maintenance and housekeep-ing functions to include interior painting which the firemen have always pre-viously performed and considered their normal work requirements. Not havingther effort to establishthat the Company was aware of this. Respondent's counsel againagreed to stipulate,this timeas to Chodrick's leadership of the walkout; a stipulationwhich I also accepted and rely upon herein.I have, nevertheless, rejected the offer ofproof of Chodrick'sprominencein the Union, subsequentlymadeinwriting, in view ofthis stipulation offered by Respondent and upon whichI now find.The offer ofproof does contain,however, the details of the September 14 walkout, anissue that General Counsel had neverindicated in the course of his questioning he wasseeking to establishby Chodrick's testimonyand which arose onlyin this questioning asit related,tangentially,to proof ofcompany knowledge. I would not be disposed, there-fore, to consider this offer as evidenceof the September 14 event. It is also to be noted,of course,that I have not credited Chodrick generally(supra,footnote 4).Under the foregoingcircumstancesin the absence of credible evidence presented bythe General Counsel, and in the absence of countervailing evidence presented by Respond-ent Iaccept Hood's account of the walkout.22 On this point I specifically reject Assistant General Manager Hood's unsolicited re-mark in the recordthat the only reason for the walkout was to embarrass the manage-ment upon the visitto Vance of an Air Force Inspector General's team. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe firemen available for duty when needed, has forced Serv-Air to plan andtrain other personnel in order to meet certain test requirements imposed bythe inspector general team, headquarters, ATC, which are classified. This workload, along with other requirements must be accommodated. Therefore, wewill be pleased to meet with you Wednesday to discuss the firemen's interest inreturning to work and will contact you relative to a mutually agreeable time.Please understand that we will not, repeat we will not, discuss any so-calledgrievances at this meeting.Truman W. MillerPresident, Serv-Air Inc.Before Miller's telegram had been received (at 4:34 p.m.) Christian dispatched asecond telegram to Miller (at 2:59 p.m.) which he claims to be the strikers' uncon-ditioned offer to return. It states as follows:Be advised that the members Smoke-Eaters Lodge 898 International Associa-tion of Machinists who would be customarily scheduled to work tomorrowWednesday, September 16, 1964 will report to work on their regular job andplace and in their usual manner. Be further advised that they are interested inreturning to their jobs and remaining on their jobs as long as the companydoesn't create new instances that would cause another disturbance.Harvey Christian, Special RepresentativeInternational Association of MachinistsThat same evening of September 15 Miller replied to Christian's earlier offer stating:The conditions set forth in your telegram are unacceptable to Serv-Air relativeto firemen returning to work Wednesday inasmuch as the firemen walked offwithout justification and the basis of their return to employment would haveto be unconditional; and that they may be depended upon to provide the serv-ice for which they were employed. Serv-Air specifically rejects your inferencethat the company has created any instance which would justify the irrespon-siblewalkout of the firemen. In the absence of adequate assurance that thefiremen's proposal to return to work will be unconditional and in view of thefact that we have programmed our work requirements on the basis that thefiremen would not be at work Wednesday (16) September 1964, we will notrequire their services on that date. This telegram does not supersede our offertomeet with you tomorrow.Truman W. MillerPresident, Serv-Air Inc.Thereafter on the afternoon of September 16, Christian complained to the RegionalDirector of the Board that Air Force personnel were being used as replacementsperforming the firemen's fighting and rescue duties on the flight lines and elsewhereat the base. On the following day, September 17, he again wired the RegionalDirector, this time referring to his earlier telegram of September 15 as "restating"the union position that the firemen were "ready, willing and able to return to theirjobs unconditionally"; to which Miller wired a rejoinder, also on Thursday, Septem-ber 17, to the Regional Director and Christian stating the Company's position thatthe September 15 offer to return was not acceptable because it was not uncondi-tional and that the men could return on Saturday, September 19, if the Union'smost recent telegram to the Regional Director was intended to constitute an uncon-ditional offer.Meanwhile on September 16 at 6:15 a.m., seven of the firemen atPerry Field made themselves available for work but were told by Respondent'sauditor, Robert Van Buien, that no work was available for them and they returnedto their homes.23As all of the foregoing communications were in transit, Hood, in behalf ofRespondent, and Christian met with a Federal mediator where the dominant issueappears to have been whether or not the offer to return was or was not uncondi-tional.The Company was adamant that the unconditional nature of the offer bestated with precision; whereas Christian, relying on the language of his telegram(supra)setting forth the terms of the employees' return restated it at the meeting,Respondent would not accept it. Finally, on September 17, after Hood and the23The credited,undenled testimony of employeeJay Crowley.Van Buren was not ques-tioned on the subject when called as a witness by the Respondent. SERV-AIR, INC.401Federal mediator had suggested language which they believed would clearly indi-cate the employees'intent, the firemen at Perry Field signed an unconditional offerto return which the Company accepted unconditionally.The remaining firemen fol-lowed suit and all returned to work on Friday, September 18.2415.The buttonsand badgesThe heightening tempo of theorganizing campaign was manifest by the increas-ing frequencywith whichunionadherentsindulged inthe practiceof wearingvarietiesof badges indicating their union allegiance. These badges took manyforms, anumber ofwhich were displayedat the hearing and appear among theexhibits.Thusunion adherentsappeared at their work stations withpencils intheir shirt pockets bearingthe union insigniaon the clip. The shop stewards, ofwhom there were a considerable number, wore plastic badges prominently indi-cating their positionand bearingthe inscription"Justice on the Job," with unioninsignia.Others wore an improvised badge consisting of a piece of paper 3 inchesin diameter pasted on a smaller plastic button,on which was crudely printed "Iam a Union member." Still others wore a red 21/4-inch plastic button, "IAMmeets tonight."Throughout the early fall the more activeunion people wore oneor more ofthese insigniaor hand printedfacsimileof them, but by mid-Octobermultiple badge wearing becamethe custom. Not only wereemployees wearingtwo or more badges ontheir shirts and hats, plus the IAMpencil clip in theirpocket, butsome ofthemappeared with small signspasted on theirbacks. Thusemployee Knowlton, forexample,not only wore two badgeseach on his hat andshirt buthad a14-inchinscription taped to hisback, "Don'tbe a fink, come totheUnionmeeting tonightat 7:30 p.m." EmployeePeckham wore a similar signon his back.It appears,however,that some of the employeeshad actually beenwearing more than one button at a time as early asAugust 27,and many ofthem, with companyapproval consistentlywore plasticname tagsaffixedto theirshirts.Assistant GeneralManager Hood,himself,worethis typeof identificationtag as well asa badge worn by many officialsand rank-and-fileemployees whowere opposed to the Union. This was a 21/4-inch white plastic badge with thefollowing inscription.I am for Vance"Keep 'em flying"No Union wantedBeginningon October19Respondent commenced positive action to eliminatethemass buttonwearing among the employees.ThusHood concedesthat Spray-berry calledthe situation to his attentionon October19, stating his feeling thatthe ` badgeand sign business"was getting out of hand;that feelings in the shop26The employees who engaged in this walkout were stipulated to be the following, andappear asAppendixH in the consolidated complaint :Ernest W. AdamsGordon T. EdwardsJ. L. NilesElmer L. AllenRobert L. FieldsDickie D. PritchardBilly J. AveryMarshall Frazier, Jr.Charles A. RameyOlin N. AshcraftWeaver D. GambleLeonard H.RandolphRobert L. BoonJerry B. GrammontLawrence D. RoweRobert L. BratcherJohn R. GrewellJack R. RoyCecil F. CarrollFrancis A. HarrisCharles G.SandersJimmie R. CaywoodKelsey C. HawkinsDavid D. SchroederJim R ChestnutDonald L. HildingerRobert J. SedbrookDonald R. ClarkWillis E. JohnsonAndrew F. SimaR. A. ChodrickRonald D. KihegaSanford E StarkLewis F. CoulterMarlow KirkSammal P. StinsonHarvey S. CrabtreeHubert E. LeckieJames H. SturgeonJay D. CrowleyAmel L. LetellierBilly D. ToomanHarold W. DaughertyDelbert B. LuginbillPaul W. TorreJames H. DehaasHarold L. LunsfordRonald B. TreatMyron W. DoddJohn C. MadisonWilbur E. UnruhDonald E. DodsonMichael V.MitchellLarry It. VossRoy L. EastinDallas MyersEugene R. Webber264-188-67-vol. 161-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere running high because of it; that the men "looked like a bunch of clowns";and that safety at the base was being jeopardized. Accordingly it was determinedto take restrictive action.25Previously, on October 15, employee Knowlton with buttons achest and a tapedmessage on his back was called into Sprayberry's office together with employeePeckham who was similarly adorned and was also wearing a button 5 inches indiameter. Sprayberry, in the presence of his assistant, Lolmaugh, and ForemanKlepfer, told the men he thought their signs were childish.26 He then told themto take the badges off and the men refused, stating their right to wear them. Theydid compromise, however, by removing their backsigns.The men returned towork and continued thereafter to openly wear the several buttons they had previ-ously worn on their persons. Thereafter on October 19 Sprayberryagainsent forKnowlton and also for employee Ken Edwards. He told them that hand paintedsigns and buttons and defaced antiunion buttons would not be permitted to beworn.Whereupon Sprayberry gave the two men the option of removing suchbuttons or "go home." They refused to remove them and Sprayberry punchedout their timecards 27On the following day, October 20, Sprayberry sent for employees Billy Mingand Peckham and asked them, in the presence of his assistant, Lolmaugh, whythey were wearing the badge "I am a union member," noting they were alsowearing steward's badges. After some conversation on the need for the badgesSprayberry told the two he would give them the same choice he had given otherbadge wearing employees on the previous day-they could wear one badge orthe other or leave. Assistant Manager Hood appeared at this point in the conver-sation and supplemented Sprayberry's remarks by saying that the badges weregetting out of hand, and that as they were working for the U.S. Government theyhad to make a good appearance before higher officials. He then said he felt thatthe whole button and badge affair had been intended as harassment of manage-ment.Whereupon Ming denied Hood's accusation and referred him to the badgethat he (Hood) was wearing-the previously described "no union wanted" badge(supra).Hood then repeated Sprayberry's ultimatum permitting the wearing ofonly one badge, and when the two employees refused to comply he directed Spray-berry to punch out their cards, stating that they could come back to work if theytook the badges off.28On the same day, October 20, Respondent posted a notice respecting the wear-ing of buttons. It reads as follows:ADMINISTRATIVE CIRCULAR'NO. 9SUBJECT: Wearing of Buttons or Badges by Employees1.Effective immediately Serv-Air Employees will be permitted to wear onlyone button on their uniforms or outer garments while on duty. This can beone (1) union button or one (1) company button. This policy has become neces-sary for the following reasons:A.Many employees work around and on Jet Engines where the wear-ing of any unnecessary buttons or badges becomes a safety hazard.B. In order to maintain the appearance of a responsible workingorganization to our customer, the United States Air Force.C. The indiscriminateuse ofall types and kinds of buttonsis causingdisharmony among all employees.2.Directors will take action to implement this policy immediately.3.A copy of this circular will be placed on our bulletin boards.(S)John M. HoodJOHN M. HOODAssistant General ManagerSERv-AIR, INC.n The testimony of Hood which I accept on this point. The facts with respect to thebadge wearing episode and its curtailment(infra)are not in dispute. Respondent's pur-pose in restricting the wearing of badges is In dispute.2'Knowlton testified that the maximum number of badges be wore on any occasion weretwo on his chest and two in his hat.aTThe credited testimony of Knowlton.21The credited testimony of Ming. SERV-AIR, INC.403By the time this notice had been posted, however,other employees had been con-fronted with the same alternatives as had the abovefour, and each went home.All employees who left in this fashion prior to the postingof the notice were sentfollowing letter:Thisis toconfirm to you that you havenot been terminated from employ-ment with Serv-Air and to further state to you that we will be happy for youto return to work provided you will abide by the rulesand regulations estab-lished by the Company regarding the wearingof badges and buttons and otheradornments on your uniform. Serv-Ai'rrecognizes and has always recognizedyour right to conduct legal Union activityasyour conscience dictates inaccordance with the rules of the National Labor RelationsBoardand Serv-Air's policies and procedures. Serv-Air's policy in this regard prohibits Unionactivity during working hours on plant premises.Serv-Air's decision to restrict the use of adornments on outer garmentsamong all employees is necessary for several reasons, and in no way has anyconnection with your membership or anyunionactivity thatyou have engagedin.A copy of Administrative Circular No. 9 spells out the reasons for thispolicy and is enclosed.We regret that we had to send you homeas a resultof your defiance andrefusal of our request to wear only one button or badge. You mustrealizethatour rules and regulations must beapplied indiscriminately to allemployees.Again this is to inform you that you are free toreturn towork atany timewith the provision that you abide by rules andregulationsthat all otheremployees have to abide by.Sincerely yours,(S)John S. HillJOHN S. HILLDirector,AircraftMaintenance 29Following the posting of the noticeon the 20th,others who were wearing aprofusion of buttons were summoned to the office, asked by either Sprayberry orLolmaugh iftheyhad read the notice,and were given a choice of either complyingor clocking out. These employeesincluded VictorLankard, Ernest McCalvin, andRichard Canady,all of whom clocked out on October 23. Previously on, October 21,after the notice had been posted,employeeThomasWillson was given a similarultimatum by Sprayberry in his office.After directing Willson to return to his shopand make up his mind Sprayberry followed him there and spoke to a number ofthe employeeswho were alsowearing badges. After firstsingling outemployeeGoochand dismissing him upon his refusal to remove his badges,Sprayberry toldthe remaining employees,includingWillsonwhose account of the episode I credit,that unlesstheyremoved the badges they would be clocked out. They all left 3uItwas stipulated at the hearing that during the same October 21-23 period a con-siderable number of other employees were terminated under the same circumstancesfor the same reasons.These and the dates upon which they were terminated were:Winfred B. Haines-------- Oct. 21Teddy E. Edwards -------- Oct. 21Ronald A. Yoder --------- Oct. 21Jesse E. Payne ----------- Oct. 21Marvin L. Turner --------- Oct. 21Ewald E. Schultz --------- Oct. 21George W.Jones ---------- Oct. 22Vernon O'Dea ----------- Oct. 22Jack P.Brazzel----------- Oct 22Roy D. Woodbury --------- Oct. 22Bobby Meadors ----------- Oct 22James Pruner ------------ Oct. 22Larson L.Brown---------- Oct. 22Ferris L. Collier---------- Oct. 22William F. Wilkerson------ Oct. 22Robert E.Summers -------- Oct. 2329 It Is stipulated that this letter was sent to the following employees: Robert Knowlton;Franklin Brockway, Donald Peckham, Kenneth Edwards, Thomas Anson, Billy Ming,Robert Kuhlmeier, Van Ringgold, and Thomas Scala.80 This October 21 group included,according to Willson :Richard SpoonhowardKenneth GritzPhilip O'DanielsEdward J. RolloEldon GreerWillard BeebeLarry KnappJohn BlankenshipGary StrubleStephen LaddDarl W. LongArchie Murdy 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent thereafter on October 25 suspended the enforcement of itsrule respecting the wearing of badges, and beginning on October 26 the menreturned to work, many of them continuing to wear their respective assortment ofinsignia.On October 27 Respondent posted its Administrative Bulletin, No. 10noting the opposition of employees to the badge rule and announcing an immediatesuspension of the rule pending final determination of the legality of it by the Board(referring to the instant proceeding).16.The employee election petitionBeginning sometime in late October 1964, and during a period until shortly priorto January 8, 1965, approximately 557 of Respondent's total civilian complementat the base, estimated to be approximately 1100, signed a petition directed to theRegional Director of the Board's Region 16. Although alleged in an amendmentto the complaint as "an anti-union petition" circulated for the purpose of interferingwith employee statutory rights, the petition itself bore the heading:WE THE UNDERSIGNED EMPLOYEES OF SERV-AIR, INC., HEREBYMAKE KNOWN OUR REQUEST THAT THE QUESTION OF UNIONOR NO UNION BE BROUGHT BEFORE US IN AN ELECTION.The letter of transmittal to the Regional Director, signed by Panthea M. Cauld-well, a clerical employee,31 who appears to have been the most active in procuringthe signatures, elaborated on the stated purpose, thus,We, the employees as shown on the attached petition, respectfully requestthat your office conduct an election among the Production and Maintenanceemployees of Serv-Air, Inc. The present situation is causing much disharmonyand is detrimental to the morale of all the workers at Vance AFB, and could,if allowed to continue over a long period of time, result in a disruption of themission at Vance AFB and therefore jeopardize all employees' jobs.We feel that we have been discriminated against by not having the privilegeof voting in the election held May 6 at Vance AFB and that we should havea vote in this matter at the earliest possible time.On this petition are the signatures of four individuals claimed to be of supervisoryrank: Donald Klepfer, E. L. Smith, Morris Shackley, and William L. Huston. Theirsupervisory status was denied by Respondent and counsel for the General Counseladduced considerable testimony in support of his claim that they were.Donald Klepfer, known to the 15 or 20 men who worked under him as seniormechanic and a leadnian, directed them as to what engines they would work on,reported on them if he found them not working, did no manual work, attendedmeetings in, the office at which other supervisors were in attendance, temporarilyreassigned employees from one work station and duty to another, and on a numberof occasions directed employees to report to the office. Upon the foregoing I wouldconclude and find that Klepfer is an agent and representative of Respondent, andalso that he responsibly directs employees in such a manner as to denominate hima supervisor as defined by Section 2(11) of the Act 32William L. Huston, another senior mechanic and leadman, also assigned men tospecific tasks and engines. He has excused absences and has granted permission toemployees to take time off, assigned them to overtime work, criticized them forfailures in their reports and paperwork, and has attended supervisory meetings 33Upon the foregoing I conclude and find that Huston is a representative and agentof Respondent and responsibly directs employees within the purview of Section2(11) of the Act thus constituting him a supervisor.Si Counsel for the General Counsel sought and obtained a stipulation that Miss Cauldwellwas a clerical assistant to a Kenneth Price, without further identifying Price. Even were Ito assumethat this gentleman were a high company official, I would drawno inferencefrom that fact in derogation of the petition. That a clerical employee is directly supervisedby a high official is certainly grounds neither to exclude her from the bargaining unit,nor indeed,as is suggestedhere, to deprive her of her Section 7 rights to engage in whatwould appear on its face to be a protected activity Employees may not be deemed to loserights merely by working for major supervisors rather than minor onesThe credited testimony of employees Ming, Kuhlmeier, and Knowlton,aswell asKlepfer's own explanation of his duties.33The credited testimony of employees John Hill, Knowlton, Hevr, and Turner. SERV-AIR, INC.405In addition to affixing to the petition as did Klepfer and the other two, Huston,in. the presence of leadman Smith,34walked through the aisles of the sheet metaland machine shop carrying the petition. Employee Turner noted this and called toHuston,asking him to bring the petition forms to him.Huston complied,stating"We want to get an election; get this over with one way or another. We do notwant no union." 3517.The JEFM reduction in forceAs previously noted earlier in this Decision(supra,section IV, A), the AircraftMaintenance Program administered for the Air Force by Respondent was subjectto revision as the needs of the service and the improved efficiency of the enginesdictated. Thus, for example, it was determined that the periodic inspection of theJ-85 engine by personnel of the JEFM shop need no longer be performed afterevery 100 hours of engine use. When the engine first went into service the periodicinspection interval was 50 hours, and thereafter raised to 100. During 1965 numer-ous conferences were held which representatives of the Air Force and Respondentattended, and where it was sought to decide the major improvements that wouldbe necessary to make a 200-hour inspection interval possible, and what a basewould have to do to maintain such a 200-hour engine. In these conferences numer-ous technical problems were presented for solution and the net conclusion was thatupon the completion of a certain amount of retooling, and the establishment ofnew procedures 200 hours of periodic inspection interval would be approved by theAir Force Training Command. The Vance facilities were the first of the TrainingCommand bases to be qualified for this improvedmaintenance inspection program.On September 2 the Respondent received from the Air Force "work cards" whichset forth in detail the newly established procedures. Studyof these procedures,establishing as it did that inspections of J-85engineswould be reduced by onehalf, indicated that a reduction in the work force would then be in order. Accord-ingly, on October 12 director of aircraft maintenance Hill notified Assistant Gen-eralManager Hood of this prospect and indicated that a survey would be madeto determine the extent of the reduction. Based upon the data supplied by the AirForce it was determined that the personnel of the JEFM shop could be reduced20 percent from its present complement of 80 employees 36 This meant that areduction of 16 would be in order. By early, November,as planswere developingto select those subject to termination, eight employees had already left throughnormal attrition, leaving only eight to be disposed of by termination procedures 37Meanwhile, in anticipation of the pending layoff, Hill wrote to the Air Forceon October 14 advising that a reduction in force of 11 would be effected in theJEFM shop on October 23 and requested that the Training Command "be queriedto determine if there are other requirements in the foreseeable future that wouldjustify [reasonably] retaining these people." Major John H. Westbrook replied onOctober 22 that his office had "no knowledge of any additional requirements atthis time." Accordingly, plans for the selection of candidates for layoff which hadalready begun were then accelerated. To this end charts had been prepared bySprayberry and his assistant, Lolmaugh, whereup each employee's name appearedalong the left margin and a series of blocks provided spaces for ratings underspecific categorieswith space provided at the far right to accommodate eachemployee's aggregate rating. The categories in which the employees were evaluatedwere the following: seniority, production, job ability, initiative, temperament, jobattitude, attitude toward supervision, acceptance of rules and regulations, and harmonywith coworkers. In 'each category, except seniority, provision was made for fivess In view of my conclusions as to Klepfer and Huston I find it unnecessary to burdenthis decision with further findings as to the supervisory status of Smith andSliackley.To do so would,in my estimation,simply constitute surplusage.25The credited and undenied testimony of employeeMarvin L.Turner.w There appeared to have been 86 employed there on September 4 when the work sta-tions were reassigned(supra,sectionIV, B, 7).51 The foregoing details concerning the administration of the periodic maintenance'program is the undenied testimony of Director of Aircraft Maintenance Hill who wasdirectly responsible for its implementation and whom I credit in this respect.Counsel for the General Counsel stated on the record that he was not contesting thenecessity for the layoff which followed,stating that"at'some time in the fall of 1964there was a need to lay off some employees." Counsel's case rests rather upon the selec-tion which Respondent made of employees to be laid off. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDseparate ratings ranging from poor to outstanding; a candidate being marked poorreceiving only one mark in the, category, whereas a candidate being marked out-standing would receive marks in the four other rating possibilities as well, givinghim a possible maximum of five for each category. In the category of seniority awas determined that those with the lowest aggregate rating would be laid off.On the morning of November 6, a number of the JEFM employees were sum-moned to Sprayberry's office where Director of Aircraft Maintenance Hill waswaiting for them. The employees, all of whom were known by Respondent to havebeen active in the Union and who had frequently attended bargainingsessions asinterested spectators,wereThomas Anson, Jesse Bayne, Franklin Brockway,Thomas Scaia, Robert Knowlton, Victor Lankard, and Robert Kuhlmeier.Employee Eldon Greer was summoned but was absent on sick leave. Hill handedSprayberry letters which the latter distributed among the men. The letters, addressedto each individual present, were identical in content and read as follows:We regret to inform you that your services will no longer be required as ofthe close of business November 1964, due to a reduction in the work forcein the JEFM shop.This reduction in work force is required due to the change from 100 hoursto 200 hours in the repair and inspection cycle of the J-85 engine. In an effortto preclude this reduction in force, Serv-Air querried the Air Force to deter-mine if there weie any future work requirements that would justify the Com-pany maintaining all personnel presently employed in the JEFM shop. The AirForce has notified us that there are no foreseeable work requirements thatwould justify our retaining all personnel in the JEFM shop. Similar reductionshave been programmed for all JEFM shops in Air Training Command.Supervisory personnel of the JEFM shop and this office have completelyreviewed the work records of all personnel in the JEFM shop andselectionof personnel to be laid-off was based on production, efficiency, seniority, andother pertinent factors.You will be given first consideration on any job that comesopen in theCompany for which you are qualified. You will receive 2 weeks pay in lieuof notice which we hope will be of material assistance to you and prevent anyundue hardship until you can find other employment.-We appreciate the services that you have rendered Serv-Air during youremployment and wish you well in the future.(S)John S HillJOHN S. HILLDirector,Air Craft MaintenanceBecause it is claimed that these individuals thus selected for layoff were victimsof Respondent's reprisal for their acknowledged activity in behalf of the Union,I shall consider each individual separately. In this respect it is to be noted, how-ever, that certain facts and circumstances are common to all eight. Thus theywere all designated stewards of the Union in late August, they all participatedactively in the organizing drive mounted in early September, they participated inthe several walkouts previously described(supra),were the alleged victims of areassignment of work areas, were the most prominent in the button wearing dis-pute, and were each given a letter laying them off until they complied with thebutton rule.With several exceptions noted hereafter it is stipulated that none hadpreviously been the subject of prior disciplinary action,38 and it is further stipu-lated that the Respondent was fully aware of their respective union activities.Employees concerned never saw the rating chart which formed the basis of theirlayoff, and finally that they never discussed either the chart or the several cate-gories contained thereon with their supervisors.Thomas D. Scaia,a JEFM crew chief and a member of the Union since Octo-ber 1963, worehis union insigniaconstantlysincethen and on August 31, 1964,as the most active of the shop stewards, organized the recruiting drives for new88There are in the record Certificates of Training Issued by the Air Force to all theseemployees. It appears that all the employees in the JEFM shop are at some time requiredto take specified technical training. I attach no significance whatever to the evidence thatthe eight involved here may have satisfied what appears to have been a general in-servicetraining requirement. SERV-AIR, INC.407members which took place in the several hangars and work areas around the baseand which provided the backdrop for the discharge of employees Haley andMcCarty(supra,section IV, B, 5). On that same day Scaia was summoned toSprayberry's office where Director Hill was waiting for him. Hill presented himwith a warning notice signed by himself and Sprayberry which stated that he wasbeing warned forlack of production in that his crew has constantly turned out the lowest num-ber of engines of any of the fully manned crews over a two month period.This is caused wholly upon his lack of interest, initiative, productivity andattitude towards his work. Immediate improvementin these areasismandatory.It is stipulated that this was the first disciplinary action ever taken against Scala.When asked for comments upon the warning Scaia indicated to Hill that he hadnone andleft the room. Prior to this, according to Scala, no one ever discussedhis productivity with him. He conceded on cross-examination, however, that hisproduction was in fact down, and when asked if he gave Hill any assurances ofimprovement he replied that he made no comment but that he immediately left andfiled a grievance for having received the warning letter.When Scala was shown his rating upon which his selection for layoff was deter-mined, this, except for the August 31 conference, was the first and only time hehad been appraised for the several categories upon which he was being rated. Hereceived the rating of 17, thus being in a tie for the fourth lowest score in theshop.39Robert J. Kulil,neierappears to have been the second least senior of any of theeight laid off, having been hired on February 17, 1964 He testified without con-tradiction that during his tenure he was never criticized by his supervisorsWhenhe was notified of his rating he had not, to that time, nor since, seen the chart nordiscussed his status with anyone. He was rated at 14, being the second lowest ofthe employees rated. In this respect it is to be noted that he received only one of apossible five points foi seniority, and one of a possible five for production. Withrespect to these two factors which appear to have contributed mightily to his poorscore Kuhlmeier testified that he considered seniority and production to be properrating scoresHis complaint then was not the categories used but the manner inwhich they were applied to the rating in his case.Robert L. Knowltondoes not appear to have been a stranger to the rating process,havingbeen called to Sprayberry's office in July and confronted witha rating sheetsimilar indetail to the chart used for the November 6 layoffs The categories thenwere much the same and Sprayberry had discussed these with Knowlton as theyapplied at that time to his situation Thus, according to Knowlton, he explainedthat since he had taken Knowlton away from certain employees his attitude was alot better and that he was raising it to "Good." At the same time it appears thatSprayberry indicated that they were then i emovmg from Knowlton's file the recordof an oral reprimand previously given him. Respondent makes no representations,however, that Knowlton had previously been subject to discipline.A review of Knowlton's position on the layoff rating chart indicates that he hada rating of 16, being the third lowest of all rated A breakdown of categories dis-closes further that of a possible five in each he was rated as follows: seniority-2,production-2, job ability-3, initiative-3, temperament-1, job attitude-1, attitudetowards supervision-1, acceptance of rules and regulations-1, harmony with cowork-ers-2.None of these were ever discussed with him between the July incident andNovember 6.Victor H. Lankardcommenced work in June 1964. Excepting only his connectionwith the button incident he was never disciplined during his five months of employ-ment.He was rated 22, being tied with employee Gooday for the position of eightlowest of those rated. Gooday was also a union member, but was not laid off. Hedid have 9 months more seniority than Lankard, who appears to have been theleast seniorof all, but was rated as having less job ability and initiative. It wass The foregoing is based upon admissions by Scala at the hearing. Having observed himduring the hearing I am not disposed to and do not iely upon his testimony except as itconstitutes, as here, admissions against his interest or is corroborated by credible witnesses.Thus I do not accept his assertion that he does not understand the rating chart and thegrading system used. It is simple in construction and capable of being understood by oneof normal intelligence His stated failure to comprehend it is deemed to be more the resultof his belligerence as displayed on the stand and at work rather than a lack of intelligence. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDGooday who had previously been interrogated by Sprayberry and who also testifiedthat on November 6 he voluntarily walked off in protest of the layoff of the othereight.Thomas E. Ansonwas given a rating of 20, hisrating inattitude towards super-vision being "Poor" Like the others he had no prior notice of his status and hadbeen subject to no disciplinary action excepting the buttonincident.Franklin Brockwaywas first employed on February 10, 1964, a week beforeKuhlmeier, thus receiving only one point for seniority. He did have 3/ years ofprior experience with jet engines while in the Air Force. His total rating was 20,ranking him as tied for seventh lowest of all rated.Jesse E Paynewas also hired on February 10, 1964, and has thus accumulatedbut one seniority point. His rating, which he had never previously discussed withany superior, was 24.Eldon G. Greer,unlike the other seven who were terminated on November 6,was absent from work on sick leave. Upon his return on November 12 he was giventhe same termination notice as were the others(supra,section IV, B, 17).Greer was a crew chief in the JEFM shop and had a record of 14 yearsof serviceatVance, the last 4 being with Respondent. On the chart prepared for the Novem-ber 6 layoff Greer received a rating of 19, receiving but 1 point each in initiative,temperament, and attitude towards supervision.When asked if he had ever beencriticizedGreer admitted to a reprimand by Sprayberry in mid-1963 thus,While I was more or less not staying in the dock; I was running around thehangar more than I should, and they thought.Greer also admitted to a further "oral jam session" with Sprayberryconcerningthings he was doing wrong, ending in what appears, from Greer's confused account,to be the presentation to him of a written warning. And when asked if he hadreceived any other criticism of his work he replied, "I don't know the dates, butthen a number of times I have been-oh, spoken to." 40Earlier in the summer of 1964, and prior to Greer's wearing of a union badge,he applied for a promotion to a supervisory position and was interviewed by Spray-berry. On a resume form submitted at the hearing by Greer in support of his appli-cation, notations had been made by Sprayberry to indicate that Greer's qualifica-tions in such categories as ability, obey orders, incentive, dependability were"Good " On the November 6 rating chart Greer received no rating in any of thesecategories higher than "Fair."A critical review of the rating chart used to determine those subjects to layoffreveals the following as the 13 lowest, annotated to indicate those who areactually laid off:NameRatingRankedlowestStatusAnson__________________207Laid off.Brown-----------------2412Retained.Greer------------------196Laid offKnowlton--------------163DoEdwards ---------------101RetainedPeckham---------------207Do.Ringgold---------------174Do.Scaia-------------------174Laid off.Gooday----------------2210Quit.Biockway--------------207Laid offPayne------------------2412DoLankaid ---------------2210Do.Kuhlmeier-------------142Do40At this point in Greer's testimony Respondent stipulated that his file contained norecord of disciplinary action taken. Counsel refused to stipulate, hosever, that Greer'stermination on November 12 had no relation to any shortcomings that he had concerninghis work or conduct. SERV-AIR, INC.409On the foregoing it is evident that the eight lowest were not laid off. Sprayberry,who with Lolmaugh made the ratings as well as these elections, explained thisanomaly thus-That was the fourteen people that had low points on these rating charts,41there were eight of them on two crews. We decided, even though the peopleon the two crews that were laid off did not have the lowest points on thischart in some cases, we felt it would be better to lay off two crews in the J-85engine periodic inspection section which actually is the area of where we hadto lay the people off to start with.Q. Now, were these eight people among the lowest fourteen?A. Yes, sir, they were.We decided that we were going to have to lay the people off in the periodicsection or a part of the section, we decided it would be best to layoff twocrews that were in thus low fourteen point rating.And it is also evident that the eight selected for layoff on November 6 were theSeptember 2 strikers who returned to work on September 3 and were allegedlysegregated into two distinct work crews(supra,section IV, B, 7). On the otherhand. monthly production records of the Company subpenaed by General Counseland introduced by him into the record indicate that of all of the full crews pro-ducing during July, August, September, and October, the Scala crew was the low-estproducer in July, August, and October, and the second lowest in Septem-ber, and the Greer crew was the second lowest in July, third lowest in August, andlowest in September and October, tying with the Scaia crew in the later month 4218The Perry Field reduction in forceMeanwhile the fate of Perry Field, the auxiliary base, had been settled by adirective of November 16, 1964, of the vice-commandant of the Air Force TrainingCommand, Randolph Field, Texas, ordering the field closed. Two days later, onNovember 18, Headquaiters, Vance Air Force Base, notified Respondent it wasterminating operations at Perry "effective this date." Whereupon it was determinedthat a reduction in force of seven firemen would be necessary to accomplish thecurtailment of fire and rescue operations at Perry. A rating chart similar in form tothe one set up for the JEFM shop layoff was prepared and consultations were hadwith Christian of the Union, this matter being related to the bargaining unit.43By the time the selection of candidates for layoff was completed, one employeehad already quit and only six remained to be selected. Included among the six was41The rating chart,being General Counsel'sExhibit 17(a)and(b) shows only 13employeeswith arating of 24 or less.42The crew compositions in July and August did not include the total eight who werelaid off in November as did the September and October records In fact Edwards was theonly one in either of these two crews that was in either Scala's or Greer's crew at theoutset, and he, with a score of 10 was notlaid off.43The foregoing is based upon the undenied assertions of Assistant General ManagerHood 'Neither Christian nor Crowley, an employee at Perry, both called to testify for theGeneral Counsel on the third day of the hearing, were questioned on the subject of thePerry layoff.Upon the conclusion of General Counsel's case the hearing recessed for several months.During the intervening time counsel for the General Counsel prepared a number of writtenoffers of proof which he served upon the parties and Introduced into the record overRespondent's objection By this time counsel for the General Counsel had rested his caseand had neither moved to reopen for the purpose of supplying additional evidence nor toamend his complaint. Because I deem the matters contained in these offers to constitutelittlemore than either an accumulation of evidence already in the record or supplemen-tarymaterials relating to issues on which counsel had failed to examine the witnesseswhen they were on the stand I reject them as unnecessarily burdening and confusing therecordChristian's expected testimony relating to the layoff of Chodrick was in such a cate-gory although Christian, who testified on the third day of the hearing, was not questionedon the subject nor was his return to the stand requested at any time thereafter. I spe-cifically reject the offer directed to his expected testimony. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee Ressie Chodrick, whose prominence in the Union's activities has previouslybeen discussed. Chodrick, a fireman, had been employed by Respondent for over4 years and was given the rating of 17 on the chart, the third lowest of a comple-ment of 58. Prior to his employment by Respondent, Chodrick had 4 additionalyears of experience as a fireman as a civil service employee.Chodrick, it will be recalled, was the leader of the firemen's walkout on Septem-ber 15, had previously been active as the Union's shop steward, and was theUnion's only witness at the representation hearing preliminary to the Union'scertification of the firemen's unit. No one questions that Chodrick was the mostactive and militant union member of the bargaining unit. When he was told byHood at a meeting between Hood and union representatives that he was selectedfor layoff he and Union Representative Christian immediately protested that hisselection was for reasons of his union activity and that the chart's ratings did notrepresent an objective evaluation of his qualifications.Hood, in his testimony, admitted to the Union's protest of Chodrick's selection,and he also described a companion grievance that was raised. It appears that anemployee of less than a year's service, Marler, was being retained and another,Field,with more than a year's service, was being laid off. Upon reconsiderationof this case, Hood reversed the decision that had been made by his subordinates,personally notified Field that he would be retained, and told Marler that he wouldbe let go "due to his very little seniority." However, Hood told the union repre-sentatives at that time that Chodrick's case, involving over 4 years seniority and8 years experience, "would have to stand." 44 Accordingly on November 25, Chod-rick and five others were terminated with pay running through December 3.19.The threat to picketsThe hearing in this matter was set originally for January 11, 1965, but did notget under way until the following day due to transportation difficulties experiencedby me. On the morning of the eleventh, however, the employee-members of theUnion, including those not in the bargaining unit, again engaged in a strike andestablished a' picket line at the main entrance at Vance Air Force Base.The genesis of this strike is worthy of note. During the fall 1964 there had beennumerous unfair labor practice charges filed with the Board's Regional Directorand by November 27 two complaints had been issued, consolidated, and amended.Finally on December 2, the Regional Director rescheduled to January 11, 1965,the hearing originally set for December 15, 1964. On the following day, Decem-ber 3; it is stipulated that the Union wrote to Respondent stating its intention tostrike on January 11, 1965, thus coinciding with the opening of the hearing. Theexact purpose of the strike that was in progress on my arrival upon the scene wasnever disclosed on the record. It is quite apparent, however, that it, like all of theUnion's activities following its certification in the firefighting unit, was for thepurpose of organizing the rest of the base.During the course of this latest strike it is claimed that a number of picketswere struck by cars approaching and passing through the main gates. And it isspecifically alleged, by way of an amendment to the complaint, that Max Cumpston,director of Base Operations, "instructed, directed and encouraged" employees tostrikepicketing employees with their automobiles. Employee Charles L. Caglesupplied the details of this incident which I accept.On Friday, January 8, meetings of the employees were called in anticipation ofthe strike expected on the following Monday morning, and the ground rulesrespecting the strike, rights of pickets, obligations of employees, etc., wereexplained.At one such meeting addressed by the county sheriff, Cumpston addedhis own instructions. During the question period which followed an employee askedCumpston "what if someone stepped out in front of him, one of those pickets,"For reasons previously stated I do not credit Hood generally but only upon admis-sions contrary to his or Respondent's Interest. Accordingly I do not credit his denials thatthese selections were based upon considerations of union activity.As I do not credit Chodrick generally I do not rely upon the statements which he at-tributes to Hood throughout this incident to the effect that the selection of Chodrick "goesback four years" when he was involved in a wage and hour grievance, or that Hood hasstated that "he had the goods on Chodrick," the latter statement being allegedly reportedto Chodrick by Union Representative Christian who never testified concerning it himself.(Cf. footnote 21, relating to offers of proof which I do not accept.) SERV-AIR, INC.411when he was going through the gate." In reply Cumpston asked the questionerwhat he would do if "a man ran out in front of you." The questioner replied thathe would have to hit him because he wouldn't have a chance to stop if he justran out. Whereupon Cumpston replied, "There you have it. I guess the fence willstop him; if it doesn't he will end up in [a field]." Cagle testified without furtherexplanation that midway in his reply Cumpston turned away and laughed.Cumpston, called by Respondent, corroborated Cagle and identified the ques-tioner as one Tex Frazier. Frazier was not called. In verifying the statementattributed to him Cumpston credibly explained that he wasusing anillustration toemphasize the fact that if someone did jump out in front of the driver's vehicleand he could not avoid hitting him there would, under such circumstances, be nofault.He testified further, however, that throughout his talk and afterdiscussingthis particular illustration that he placed much emphasis upon the need for allemployees to drive with extreme care. There is nothing in Cagle's testimony tosuggest that he did not.C. Analysis and conclusionsThe substance of the findings I have madeherein presentsfor consideration aninterrelated series of events that does credit to few, if any, of the parties or indi-viduals involved. They present (1) an employer with a predilectionfor resistingthe principles of collective bargaining, as well as the legitimate organizing effortsof its employees, (2) a labor organization whose representativeshave resorted toa peculiarly immature approach to the organizing and bargainingprocesses, and(3) a group of interestedand partisanemployees whoseantics areworthy of theaverage school yard. Be this situation as it may, the rights of all of theapproxi-mately 1100 employees are concerned here and these are the rightswhich deservethe fullest protection afforded by the statute, regardless of the irritants and obstaclesat hand. Accordingly, to the extent that employees are deprived of their rights,either actually or potentially, it is the deprivation and not the peculiarmanner inwhich the rights may have been asserted that will be of prime importance in theseveral analyses which follow.1.The refusal to bargainNo one contests the Union's status as representative of the employees in the Fireand Rescue Department and the Board's earlier findings in this respect in Case16-RC-3593 and the very wording of Sections 8(a)(5) and 9(a) of the Act clearlyestablishedRespondent's obligation to bargain collectively with such a certifiedrepresentative.Despite this obligation explicitly imposed upon Respondent by theterms of the May 1964 certification, it admittedly changed the working hoursand conditions of its employees in the bargaining unit in a number of respectsenumerated above, without any consultation whatever with the Union(supra,section IV, B, 3). This, as I ruled at the hearing upon Respondent's admission,constitutes a clear refusal to bargain in violation of Section 8(a)(5), and sup-porting citation of authority is unnecessary in this restatement of my finding andconclusion to the same effect. In so doing, I find as a fact that Respondent hasagreed on the record to be bound by my oral finding of a violation of Section8(a)(5) and has agreed further that it would file no exceptions thereto.2.The noticeIncluded in the notice posted by Respondent(supra,section IV, B, 1), and quiteapart from its prohibition of union solicitation, is a statement that the Union'sorganizing campaign is a matter of serious concern to the Company. The noticestates furtherIt is, however, also a matter of serious concern to you and our sincere beliefis that if this Union were to come into this Plant, it would not work to yourbenefit but to your serious harm.This very phrase in an employee notice has frequently been reviewed by theBoard and found to constitute unlawful interference, restraint, and coercion 45Indeed a varient of the phrase substituting for the last segment of the finalsentence: "butin the long run operateto your serious harm," has also been pro-46Morris andAssociates,Inc,138 NLRB 1160;White Oak Acres, Inc,134 NLRB 1145;Owens-Corning Fiberglas Corporation,146 NLRB 1492 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed by the Board 46 Upon such authority, therefore, I would conclude that somuch of the posted notice as I have quoted above constitutes interference, restraint,.and coercion in violation of Section 8(a)(1) of the Act.3.The Haley-McCarty dischargesThe notice considered above also stated that:(6)No person will be allowed to carry on Union organizing activities on thejob.Anybody who does so and who thereby neglects his own work or inter-feres with the work of others will be subject to discharge.Because this no-solicitation rule seeks to regulate employee activity only duringworking hours, it is presumptively valid on its face.47 If, therefore,it is illegal it isbecause it has been promulgated discriminatorily 48 or discriminatorily applied.49Itwas promulgated in November 1960, long before any of the, incidents relatedherein occurred, including the May 1964 representation election conducted by theBoard which resulted in the Union's certification. As a long term proposition this, itwould seem,, nullifies any suggestion that the 4-year promulgation of the notice wasdiscriminatory. I would. accordingly conclude and find that absent evidence of dis-criminatory promulgation the no-solicitation provision of the notice, in and of itself,as not discriminatory. There remains however for determination whether this provi-sion of the notice was discriminatorily applied.50Employee Alfred McCarty, by his own admission(supra,Section IV, B, 5, a),roamed about the plant soliciting employees during regular working hours onAugust 31. A reading of his testimony suggests that the only possible excuse he mayhave had was his belief that some of the employees were not at work when, in fact,they were; or that they weie taking a periodic "smoke break." McCarty's solicitingactivitywas duly reported to Respondent's officials by those employees whom hesolicited and who objected to his interference. And Respondent, upon receiving suchinformation, enforced the rule by imposing the stated penalty of discharge.Commonsenseand a normal interpretation of a usual plant rule prohibitingsolicitation"on the job" or "during working hours"certainly does not permit ofdistinctions so finely drawn that workers being solicited must have tool in handbefore the solicitation becomes improper.Nor do I believe that Respondent's super-visors should'be held to this standard of vigilance in the enforcement of such ashop rule.McCarty was, by everyreasonable criteria,soliciting on the job andupon the facts found, it is clear that his was a discharge for cause.Nor does itbecome less because his activity was in behalf of the Union. The Act does notprovide insulation in such circumstances 51 Any union solicitation is union activityand indeed it is this particular type of union activity,solicitation on the job, thatcan and has been legitimately restricted.52 It cannot be used here, therefore, asGeneral Counsel urges, as the premise for excusing a violation of a plant rule.Finding as I do, that McCarty was properly discharged for cause I would recom-mend that so much of the complaint alleging this to be a violation be dismissed.The discharge of Joe Haley stands on no different footing(supra,section IV,B, 5, a). There is no question but that he did solicit an employee who was workingon the job. Haley himself testified to this, seeking to excuse the incident by explain-ing that he mistook the time. Accepting as I do Haley's belief that he had misreadthe clock when he recruited the employee concerned, the simple fact is that heviolated the posted rule. Accordingly, when this violation was reported to Respond-ent the posted penalty for violation-discharge-was properly imposed. Accord-ingly, and upon the same considerations as noted in McCarty's case above, I con-.s Sagamore Shirt Co.,153 NLRB 309. The italicized words were added to the noticeIn that case.l7The Rose Company,154 NLRB 228;Ward Manufacturing, Inc.,152 NLRB 1270;Walton Manufacturing Company,126 NLRB 697, enfd. 289 F.2d 177 (C.A. 5) ;Pepsi ColaBottlers of Miami, Inc.,155 NLRB 527.-isWard Manufacturing,supra.419Sagamore Shirt Go, supra.ssSagamore Shirt Co., supra.m Cf.Southwire Company,152, NLRB 1594;Tampa Coca-Cola Bottling Company,130NLRB 1505, 1509, and footnote 7; WaxCorporation,132 NLRB 1059, 1078 and footnote 34.52Walton Manufacturing Company, supra SERV-AIR,INC.413elude and find that Haley, too, was discharged for cause and I shall recommendthat so much of the complaint as alleges his discharge to be a violation of the Actbe dismissed.4.The first walkoutThe facts clearly establish the Haley-McCarty discharges to be the direct causeof the several walkouts which followed(supra,section IV, B, 6). It is of no con-sequence, however, that the subject matter of the protest, the discharges, turn outto be for good cause and not violations of the Act, for the distinctions betweena so-called economic and an unfair labor practice strike relate only to the after-math; an unfair labor practice striker being entitled to reinstatement upon requestunder any circumstance and an economic striker beingso entitledonly if he hasnot been permanently replaced.53 In no strike or walkout situation occurring hereinhas representation been made that any striker was permanently replaced. It is ofno consequence, therefore, that the strike was of one variety rather than the other.I conclude and find, however, that the initial walkout on September 2 was in factan economic stiike.5.The segregation of returningstrikersRespondent's reassignment of returning JEFM shop strikers to two specificcrews(supra,section IV, B, 7) is claimed to beunlawful asa discriminatoryreprisal for their walking off the job I have credited Director of Aircraft Main-tenanceHill'sexplanation for this reassignmentas being onedictated by theemergency situation created in the plant by the walkout,and as an assurance, ofsorts, that the production of the shop would not again be completely disrupted incase another walkout by these people occurred.InN.L.R.B. v. John Brown,380 U.S. 278, the UnitedStatesSupreme Court,holding to be lawful a lockout in response to a whipsaw strike, where operationscontinued with temporary help, stated (at 283):In the absence of proof of unlawful motivation, there are many economicweapons which an employer may use that either interfere in some measurewith concerted employee activities, or whichare insome degree discrimina-tory and discourage union membership, and yet the use of such economicweapons does not constitute conduct that is within the prohibition of either§ 8(a)(1) or § 8(a)(3). See, e.g.,Labor Board v. Mackay Radio & TelegraphCo., supra; Labor Board v. Dalton Brick & Tile Corp.,301 F.2d 886, 896.Even the Board concedes that an employer may legitimately blunt the effec-tivenessof an anticipated strike by stockpiling inventories, readjusting con-tract schedules, or transferring work from one plant to another,even if hethereby makes himself "virtually strikeproof." As a general matter he maycompletely liquidate his businesswithout violating either §8(a)(1)or§ 8(a)(3), whatever the impact of his action on concerted employee activ-ities.TextileWorkers v. Darlington Mfg. Co.,[380 U.S.] 263.If then an actual exclusion of employees from their work can thus be lawfullyeffected under certain conditions specified by the Court,a foi tioi i,theassignmentof employees to specific work stations for the purpose of safeguarding against futurestrike action would be equally permissive Thus as the Supreme Court stated onthe same day in another case involving the legitimacy of a lockout,American Ship-ping Building Co. v. N.L.R.B.,380 US. 300, 311...[W]e have consistently construed [Section 8(a)(3)] to leave unscathed awide range of employer actions taken to seive legitimatebusiness interest insome significantfashion,eventhough the act committedmay tend to discour-age union membership.Upon the foregoing authority, therefore, I would conclude and find that the reas-signment of employees to new woik stations upon their return from their strike wasa safeguard by which "the employer may legitimately blunt the effectiveness of ananticipated strike," and was neither a discrimination in violationof Section 8(a) (3 ),nor interference, restraint, and coercion in violation of Section 8(a)(1). I willaccordingly recommend that so much of the complaint thatalleges sucha violationbe dismissed.53N L R B v. Mackay Radio&TelegraphCo , 304 U.S. 333, 343. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The September 4 conditional offer to returnAs set forthin detail earlier in this Decision(supra,section IV, B, 8)the treat-ment of the 15 strikers upon their return from their 1-day protest of Haley's andMcCarty's discharge sparked a series of walkouts. The JEFM shop employeesresponded in greater numbers, 26, to be exact, and at the end of the day theyagreed, it will be recalled, to return to work on the following morning, to find whenthey appeared that the same rearranged assignments were to be observed. Whenasked if they were ready to return to work their leader stated that they were givingthe Respondent until the following Tuesday (September 8) to rearrange the work-place assignments to their original form. Respondent interpreted this ultimatum tobe a condition upon the employees' return and refused to let them work. It is thisrefusal on the morning of September 4 that General Counsel alleges to be a dis-criminatory lockout violation Section 8(a)(3).It is well settled, of course, that an employer need only reinstate strikers upontheir unconditional offer to return to work 64 It is critical to the issue presented,therefore, to determine if the strikers, who returned on September 4 and wererefused, had placed a condition upon their willingness to work.The Board has recently considered facts similar to this inNortheast ProductsCo., Inc.,147 NLRB 675, holding that where strikers were unwilling to work onexisting terms but only upon proposed new terms the employer "was reasonablyjustified in regarding the strike as not yet over." Relating this case to the instantone the assertion of employee Ringgold(suprasection IV, B, 9),speaking for themen, "We will give you till 7:45 Tuesday to put us back where we were before,"ison no different footing. Upon it I conclude and find that Respondent's Hill was"reasonably justified," as was the employer in the cited case, "in regarding the strikeas not yet over." Accordingly, I would recommend that so much of the complaintas alleges the employees' September 4 absence from work as a lockout in violationof Section 8(a)(3) and(1) be dismissed.7.The unlawfullockout of September 8The continuing walkout on September 4, augmented by at least 28 more employ-ees (supra,sectionN,B, 10 and footnote 17) was interrupted by still another offerto return-this return set for the morning of September 8. By this offer the Union,speaking for the strikers, "respectfully demanding that the Company . . . allowall concerned to return to their jobs without any more retaliatory measures beingtaken against them because of their concerted activities."This request to return,unlike the previous one, had no condition attached to it.By it the men were ready,willing,and able to work, expecting that when they did so they would not be pun-ished. This is not a condition; it is simply an expression of their right not to be hurt.When the men employed at the base shop appeared for work onthemorning ofSeptember 8, however,they were refused,Respondent insisting it had already madeits emergency arrangements at the base shop for that day's work in anticipation ofa continuing strike.When the returning strikers employed in the JEFM shop learned _of the treatments of the base shop strikers this group again walked off their jobsin protest.Here we have two separate situations.One group allegedly locked out-the baseshop employees. Another group who never waited to learn if they had work, butwho left in protest-the JEFM employees. The former has been deprived of work,the latter has not-and the distinction is critical in remedying any loss of pay thatmay have occurred.Accepting on its face Respondent's reasons for curtailing base shop work on themorning of September 8 as being prompted by. operational necessity it remains tobe seen if this justifies locking out the base shop people for that day; rememberingof course, that on September 4, immediately before the intervening weekend, thestriking employees made what I have already found to be an unconditional offer tobe at work on the 8th.Preliminary to any consideration of a lockout as a Section 8(a)(3) violation isthe assessment of the employer's motive. Cf.N.L.R.B. v. Erie Resistor Corp.,373U.S. 221;American Ship Building Co. v. N.L.R.B., supra.Respondent's motives aremanifest. Thus it has already been found that Respondent has an admitted the pre-51Deaton Truck Line, Inc.,152 NLRB 1531,footnote 10;Park Edge Sheridan Meats,Inc.,139 NLRB 748, enfd. 323 F.2d 956(C.A. 2). SERV-AIR, INC.415disposition to ignore its bargaining obligations with the Union(supra,sectionN,C, 1), and in addition, it has made repeated inquiries of its employees as to theUnion, its campaign, and their position with respect to it, it has singled out itsleaders for criticism, has told other employees that the Union would jeopardize theirjobs(supra,section IV, B, 4), all of which I conclude and find to be unlawful inter-ference, restraint, and coercion in violation of Section 8(a)(1).55 Added to thisRespondent has posted a notice, the essence of which I have already found to con-stitute a threat(supra,section IV, C, 2) and which states in paragraph 2 that "itis our positive intention to oppose this Union and by every proper means to preventitfrom getting in here," and, as the recitation of all the facts herein disclosed, ithas carried on throughout the entire period covered by this Decision its own har-assment of the Union, which I will consider in detail as we continue in this Deci-sion.Under all the circumstances enumerated above, therefore, and upon the factsfound herein, I can and do infer from them Respondent's antipathy to the Union.Being so motivated and with three working days in which to prepare (September 5,6, and 7) I would conclude and find that Respondent's failure to accept the strikers'September 4 unconditional offer to return was in fact rejected because of theRespondent's antipathy to the Union and that the alleged unpreparedness of thebase shop on September 8 when the men appeared there for work was of the baseshop on September 8 when the men appeared there for work was but a contrivedexcuse to put them off for another day. With 3 days in which to adjust itself itcannot be heard to say that the men's arrival on the morning of the 8th caughtthem unprepared and thereby justified depriving these men of work until the fol-lowing day. I find Respondent's excuse to be but a pretext for its desire to thwartor punish its employees for engaging in a legitimate concerted activity. I accordinglyconclude and find that Respondent's 1-day lockout of the base shop employeeswhose names are enumerated in footnote17 supra,as discriminatory and a violationof Section 8(a)(3) and (1) of the Act.I am conscious, to be sure, of a distinction that I have made herein in the appli-cation of the law governing an employer's resort to self help. Earlier I justified areassignment of work stations as a legitimate anticipation of future strike activity,citing recent Supreme Court decision. Here I have found a subsequent lockout tobe unlawful. This, it would seem, is the element of balance suggested by the CourtinJohn Brown v. N.L.R.B., supra.While I have not overlooked the likelihood of acontinuing antiunion motivation on Respondent's part I would direct my conclu-sions to the consequences rather than to the acts themselves. Thus the reassignmentof work stations deemed to be justified was, at most, an inconvenience to employees.The lockout above, on the contrary, was not shown to be justified but to be moti-vated by a spirit of reprisal. This constituted, not a mere inconvenience in worklocation, but an computable loss of pay.Because there is no evidence that the JEFM employees were deprived of workon September 8 and upon the evidence that they actively refrained from work inprotest of the base shop lockout I specifically conclude and find that no discrimina-tionwas visited upon this group on this occasion. Indeed Union RepresentativeChristian's telegram dated September 8 establishes this very fact, specifically identi-fying two distinct groups as "the groups that were locked out and the group thatwalked out protesting ....I accordingly recommend that so much of the complaint as alleges the absencefrom work of the JEFM strikers on September 8 to be a violation of Section 8(a)(1) and (3) be dismissed.8.The firemen's walkout and lockoutThe walkout of the firemen on September 14 is set forth in the findings above(supra,section IV, B, 14) and appears to have been prompted by Respondent'sunwillingness to engage in an immediate,on-the-spot settlement of a grievance ofundeterminedmerit.Regardless of the clouded circumstances and the questionablewisdom which prompted the men to walk out there is nothing in the record to sug-gest it was not a protected activity.And because all were subsequently returned totheir job it is of no consequence that this was or was not an unfair labor practicestrike.Actually itis the circumstance of their return that is at issue.Detailed in the facts(supra,section IV,B, 14) is the Union's telegram of Sep-tember 15"advising"Respondent that the employee members of the Union would55 Cf.Fontainebleau Hotel Corporation,131 NLRB 14, footnote 2. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport to work on the following day, September 16. Respondent rejected this offercalling it a conditional one which it was not obliged to accept. The portion of theUnion's offer claimed to be a condition was the followingsentencein the telegram:Be further advised that they are interested in returning to their lobs andremaining on their jobsas long as the Company doesn'tcreate new instancesthat would cause another disturbance.[Emphasis supplied.]This is the Respondent's second such objection to an employee offer to return(supra,section IV, B, 11). A reading of this one makes it abundantly clear thatthe employees were attaching no strings whatever to their return. What they didwas to reserve their rights, for the future andafterthey returned to work, not tobe hurt. I would conclude and find that the employees in the firefighting unit accord-ingly offered unconditionally to return to work on September 16, and indeed sevenactually appeared for work at Perry Field and were refused. When thereafterRespondent, by its president's letter, refused to accept this unconditioned offer iteffectively locked out the employees. The employees remained in this status untilSeptember 17 when they adopted language acceptable to Respondent. During thisintervening time, September 16 and 17, based upon my earlier conclusions respect-ing Respondent's antiunion motivation(supra,sectionIV, C, 7), I conclude andfind that the men were excluded from their jobs by Respondent for retaliatoryreasons in violation of Section 8 (a) (3) and (I) of the Act 569.The buttons and badgesThe ludicrous spectacle of union adherents and Respondent's representatives seek-ing to outdo each other in a childish display of buttons and badges of all sizes anddescriptions nonetheless presents a serious legal issue quite apart from its comicaspects(supra,section IV, B, 15).Upon the conclusion of General Counsel's presentation of evidence dealing withboth the button wearing and the subsequent disciplinary terminations I deniedRespondent'smotion to dismiss so much of the complaint as alleged discharges forsuch a reason to be a discrimination in violation of the Act. Upon hearing evidenceadduced by Respondent in support of its reason for the rule and the terminations Ireaffirm my ruling and find a violation of Section 8 (a) (3) and (1) of the ActIt is well settled that the promulgation of a rule prohibiting the wearing of unioninsignia constitutes a violation of Section 8(a)(1) in the absence of evidence of"special circumstances" showing that such a rule is necessary to maintain productionand discipline.57 It would follow, as a logical consequence, therefore, that a dis-charge pursuant to such a rule would constitute discrimination in violation of Sec-tion 8(a)(3).It is Respondent's contention, of course, that "special circumstances" do justifyits conduct here, referring to the disruptive influence upon both production and theharmony in the plant, and to the danger to the jet engines inherent in the presenceof "foreign objects" on the persons of those working on and near such engines.With respect to its claim that the wearing of insignia creates a disruptive atmos-phere, it would seem that Respondent's own actions defeat its position. Thus, inthe first place, its rule restricts the employees to the wearing ofonebutton of theirchoice. It is difficult to perceive how if each partisan union member were to wearone button the production would be less disrupted and the plant harmony less dis-turbed than if they each wore more than one. It would seem more reasonable toexpect that production and harmony would be effected, if at all, by buttons or nobuttons; but certainly not on a quantitative basisMoreover, if this objective wasseriously being sought by Respondent, it is equally difficult to understand how itcould be encouraged, or was intended to be encouraged, by Respondent's own offi-cials, including Assistant General Manager Hood, and those employees who opposedtheUnion, each wearing buttons of like dimensions expressing opposition to theUnion. Indeed if dissension had not been generated by the appearace of union but-tons I can conjure no more effective way to generate it than by Hood's appearancewearing an opposition button. Furthermore, it seems obvious that Respondent's fearsGO In this respect it Is to be noted that the employees at Perry Field returned on Sep-tember 17,and all others on September 18.57Floridan Hotel ofTampa,Inc.,137 NLRB 1484;Fabri-Tek Incorporated148 NLRB1623;Parker Seal Company,149 NLRB 809;Harrah's Club,150 NLRB 1702;The AnninCompany, Division of Worthington Corporation,151 NLRB 1512. SERV-AIR, INC.417for production and disharmony were of recent origin. Thus, employee Knowltoncredibly testified that prior to August 28 many of the employees were wearing morethan one union button in the presence of supervisors and were never noticed orreprimanded for it. Nor was it thereafter mentioned to them as a deterrent to eitherproduction, harmony, or safety, for in a notice stipulated by the parties to havebeen posted as late as September 16, 1964, employees were exhorted to observe the"no smoking" regulations and to avoid temporary absents from their work stations,but the wearing of buttons wasnotmentioned, albeitRespondent subsequentlyclaimed it to be a deterrent to production as well as a safety hazard.Upon the considerations discussed above and in view of Respondent's expressedantipathy to the Union, I reject as implausible its claim that the wearing of unionbuttons was disruptive of plant production and conducive of disharmony. On thecontrary I find that these stated objections to the union member's activities consti-tuted a pretext to mask Respondent's effort to curtail the union organizing effortthen in progress.Nor do I accept wholeheartedly Respondent's reliance upon the foreign objectdamage safety program as the other basis for its promulgation of the button rule.For there appeared to be too many exceptions to the regular observance of thesesafety precautions to make promulgation of the rule a matter of prime considerationin that respect. Thus it appears that all civilian as well as military personnel, includ-ing AssistantManager Hood, wore or were permitted to wear plastic name tagsaffixed to then jackets with a safety clip or pin of a construction identical to thebadge worn by Hood and other Respondent officials, and to the proscribed badgesworn by union adherents. Similarly it was established at the hearing that employeesworking on jet engines habitually carried pencils, both loose and clipped, steel ruleswithout clips, cigarettes, and other items in their breast pockets with the knowledgeand without the objection of management and supervisors. And finally there iscredible testimony (Knowlton) that employees never heard of the safety hazardaspects of the button wearing until the notice was posted restricting, not the wear-ing of buttons, but the number of buttons that might be worn.Upon the foregoing, and without in any way minimizing the need and justificationfor a rigidly enforced safety program directed to the elimination of foreign objectdamage, I conclude and find that Respondent's restriction of badge wearing for thatstated reason was also but a pretext to curtail union activity of its employees.Most persuasive of Respondent's intent in this matter of badge restrictions andthe safety reasons assigned by it were two unrelated situations. Employee Robert E.Summers whose duties were to run a lawnmower credibly testified that although hewas terminated on October 23 for wearing too many buttons he never worked any-where near an aircraft or a jet engine. Similarly, there were instances of employees,including Knowlton, who were instructed to remove union legends taped to theirjackets under pain of discharge. It challenges credulity to equate the work activitiesof a grounds keeper or a taped sign on a jacket with the elimination of foreignobject damage.Upon all of the foregoing considerations, therefore, I conclude and find thatRespondent has not established circumstances of a variety that would except it fromthe application of well-established rule of law which permits the wearing of unioninsignia.58 I therefore conclude and find that Respondent has thereby interferedwith, restrained, and coerced its employees in violation of Section 8(a)(1), andinsofar as it terminated certain of its employees whose names and the dates of theirtermination appear above(supra,section IV, B, 14) for refusing to comply withthe rule it thereby discriminated against them in violation of Section 8(a)(3).10.The employee petitionIt is counsel for the General Counsel's contention, as stated at the hearing, thatthe petition signed by a majority of Respondent's employees between October 1964and January 8, 1965, and sent to the Board's Regional Director "was encouraged,sponsored and circulated by supervisors and was an antiunion petition and there-fore it interfered with Section 7 rights."It has been established by credible testimony that at least two supervisors signedthe petition, and that one of them Huston, actually solicited signatures(supra,section IV, B, 16). So, to that extent, General Counsel accurately states the par-ticipation of Respondent's supervisors in the effort.Cf.Standard Fstting8 Co.,133 NLRB 928.264-188-67-vol. 161-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhat remains to be considered, however, is whether this petition was, in fact, anantiunion petition and whether its sponsorship by supervisors did deprive employeesof Section 7 rights.It is appropriate to inquire, it seems, what Section 7 rights did the petition, on itsface, interfere with. All that the petition, as presented to the Regional Director,stated was that those who signed it were, to paraphrase its language, making knowntheir request that the question of a union or no union be brought before them in anelection. This, it appears, was nothing more on the part of the employees than anexpression of their right guaranteed by Section 7 to determine for themselveswhether or not they are to be represented for collective-bargaining purposes orother mutual aid or protection. Thus on its face the petition appears to be nothingmore than a mass effort of the employees to secure for themselves what the Actprovides for them through Section 9(c), namely, an election. .The vice in this petition must lie, if at all, in the fact that supervisors as well asrank-and-file employees desired a Section 9(c) election, or in the alternative, thatsupervisors were instrumental in urging rank-and-file employees to request one. Thatsupervisors had merely joined in such a petition by adding their signatures seemshardly grievous enough to invalidate the document. For if this were so it couldbring into question those situations where employees' supervisory status might bein doubt. Thus if their names were included in a Section 9(c) petition this mightwell be the cause of invalidating the petition and the otherwise valid representationproceeding flowing from it. This would be a ludicrous result and I reject any sug-gestion that the presence of a supervisor's signature on an otherwise valid electionpetition in and of itself invalidates it.It remains to be considered, therefore, whethersolicitationby a supervisor ofsignatures on a petition for an election is actually deprivation of employee rights.This Respondent has been found by me to have harbored animus against theUnion and has engaged in a variety of unfair labor practices designed to thwartthe Union's organization efforts. Having thus given unlawful expression to the ani-mus it bears, in an effort to curtail the Union, to now permit it to urge through itssupervisors a choice among its employees would simply permit the employer to reapthe harvest of its earlier efforts. It has long been settled that an employer may notbe permitted to enjoy the fruits of his own unfair labor practices 59 and that is pre-cisely what would occur here for an election to be heldwhenso requested. To theextent, therefore, that Respondent's supervisors sought such' a result it therebydeprived all of the employees of an election free from the debilitating effects of theRespondent's unlawful conduct. Under these circumstances, therefore, I would findthat the supervisory sponsorship of the otherwise legitimate request for an electionconstitutes interference with the employees' Section 7 rights in violation of Section8(a)(1).11.The November JEFM layoffsIt is General Counsel's contention that the reduction in force resulting from thechange in inspection operations(supra,section IV, B, 17) constituted discrimina-tion for two reasons: That the time was discriminatorily selected, and that theemployees were likewise discriminatorily selected.There can be no question but that a reduction in force was necessary in the fallof 1964. Documentary evidence in the form of Air Force directive and correspond-ence, as well as undisputed testimony, detail the technical circumstances which dic-tated curtailing the work force of the JEFM shop by 16 men, 8 of whom wereactually eliminated by attrition. A review of the chronology of this technical deci-sion and the events leading up to it(supra,section IV, B, 17) indicates thatalthough the likelihood of such a change was known throughout the summer, itwas not until September 2 that accurate information on the nature and extent ofthe change was available to Respondent in the form of the "work cards" receivedfrom Air Force Headquarters. The 6 weeks which followed were devoted to studyof the new operations, and by October 12 the need for curtailment of work forcebecame apparent. Within 2 days the extent of the reduction had been determinedand the date, October 23, was set for implementation. Meanwhile the Air Forcewas requested by Respondent to find other work for those affected and replied aweek later that it would be unable to assist. On November 6 the reductions becameeffective.59Franks BrothersCompany v. N.L.R.B.,321 U.S. 702. SERV-AIR, INC.419There is certainly no appearance of precipitate action or panic in the plan tolish this fact. It had to be done, everyone agrees. General Counsel has suggestedno reason why an earlier or a later date would be less discriminatory, and indeedhad Respondent moved with any greater dispatch the employees reduced by attri-tion would most certainly have been included among those terminated in fact. Andhad there thus been greater dispatch the terminal date would have more closelycoincided with the several walkouts which occurred in September(supra,sectionIV, B, 6) and with the badge dispute(supra,sectionIV, B, 15) which occurredin October. It could then have been argued more effectively that a greater numberwere being terminated than there would have been had attrition been permitted toset in, and that the layoff was being perpetrated in the throes of a labor dispute.As matters stand I am satisfied, and I conclude and find, that the date for the reduc-tion in force was not selected for discriminatory reasons and I would recommendthat so much of the complaint as alleges the selection of the date to constitute aviolation of the Act be dismissed.The selection of individuals for layoff standson lessfirm ground, and for thereasons which follow I am disposed to conclude that it was done for discriminatoryreasons. An analysis of the facts relating to thisselection(supra,sectionIV, B, 17)discloses that each of the eight who were selected had been designated by the Unionas a shop steward, and each was known to be such by Respondent's supervisorypersonnel. Moreover, the eight selected, based upon all the facts found herein, wereknown to be the most active in the Union's organizing campaign, quite apart fromtheir designation as stewards. They all participated in the several JEFM shop walk-outs; were discriminatorily locked out on September 8, and excepting only Lankard,were the employees grouped togetherin thesame workingarea(supra,section IV,B, 7) in an effort to soften the blow of a future walkout. Thus there is no questionthat the leaders were the ones selected.Had the leaders been, in fact,objectivelyselected for layoff certainly it could notbe said that their prominence and activity had earned for them some specialimmunity.60 But the claim of objectivity is simply not supportable. I have detailedabove(supra,section IV, B, 17) the significantfacts relatingto each employeeselected. These facts disclose that on the basis of allegedly objective criteria manyemployees with little or no seniority were retained at the expense of men like Greerand Scaia, for example, each of whom had a maximum of five senioritypoints.Similarly, over the entire gamut of so-called objective criteria the individualsselected were rated sufficiently low to bracket them in the lowestsegment.In viewof the circumstances under which these criteriawere applied and the ratings made,the objectivity of the process is certainly open to question. Thusin a continuingatmosphere of tension between the management officials who made theratings, par-ticularly Sprayberry and Lolmaugh, on the one hand, and the union leaders beingrated, on the other, and in the light of Respondent's animus toward the Unionwhich I have already found to exist(supra),it cannot be seriously claimed that theratings of these leaders are objectivewhen made on such items as job attitude, atti-tude towards supervision, acceptance of rules and regulations, and harmony withcoworkers. These are theareasof human relations in which effective union leader-ship is most vigorous. Certainly-'then to test these leaders by standards and valuesapplied by the other party toa runningdispute would be comparable in the areaof baseball, as an example, to the- selection of an umpire from among the playerson one of the contesting teams. Respondent's repeatedassertionthat the categoriesof evaluationare in themselvesobjective,however sincerely made,is completely atvariance with basic human nature. The categories referred to are those which can-not logically,in the charged atmosphere of the dispute at hand, be the least bitobjective. Thus it is reasonable to expect that a partisan union leaderin an existinglabor dispute would not be found harmonious among all of the workers, nor wouldhe reasonably be expected to docilely accept all of the rules and regulations, includ-ing those whose application he was protesting. Nor would it reasonably be expectedthat he would be rated too highly in the area of attitude toward supervision. In sum,I am not disposed, under the circumstances present, to view as objective the ratingapplied for the selection of the employees to be laid off.Assuming, contrary to the facts found, that these ratings were objective and that theemployees were objectively rated, it still appears that even'then the ranking estab-80 Cf.Southwire Company,152 NLRB 1594. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDlished for each did not finally determine who was to be laid off. In section IV, B, 17,supra,I have set forth the status of the 13 lowest in rank. While it is contended gen-erally that those eight who ranked lowest would be laid off this admittedly did nothappen. Lankard and Payne ranking 10th and 12th from the lowest were laid off;whereas Edwards, Ringgold, and Peckham, ranking first, fourth, and seventh, wereretained. These very exceptions to the stated rule simply add further doubt to theobjectivity of the entire process. Upon the foregoing analysis and a review of all thefacts found I am persuaded that the eight JEFM employees: Anson, Brockway, Greer,Kuhlmeier,Knowlton, Lankard, Payne, and Scaia, were selected for layoff onNovember 6, 1964, not for reason of their ranking in an evaluation which I do notfind to be objective, but because of their prominence and their active participationin the affairs of the Union Nor am I disturbed that some of the employees maywell have displayed deficiencies in one or other of the critical areas of evaluation.I am persuaded that Respondent's reliance upon these deficiencies was but a pre-text to mask its true reason which I find and conclude to be a purpose of elimi-nating from its employ the most active union leaders. I accordingly conclude andfind that the eight JEFM shop employees named above were discriminatorilyselected for the November 6 layoff in violation of Section 8(a)(3) and (1) of the Act12.Chodrick's discriminatory layoffEverything that has been said with respect to the mechanics of the JEFM shopreduction in force may be repeated with equal force in considering the reductionwhich occurred among the firemen as a result of the closing of Perry Field(supra,section IV, B, 18). There, as in the JEFM shop, a rating chart was prepared,employees were rated during the same period of union activity on the basis of thesame allegedly objective criteria, and the lowest ranking ratees were selected forlayoff.In the light of the selection of eight union stewards for layoff at the JEFM shopit is not at all surprising that Chodrick, the avowed leader of the unionized firemen,was ranked 3rd lowest in a group of 58. That Chodrick, a firefighting employee with4 years' seniority had a total of 8 years' experience in his duties, should receive only17 out of a possible 45 points raises doubts as to the objective application of thecriteriaEven more doubts arise when it can be shown from the rating chart thateight employees with a year or less seniority received ratings of 25 or higher.All that has been said with respect to the character of the criteria used in theJEFM reduction applies with equal relevance here and need hardly be repeated.Suffice it to say that such shortcomings as Chodrick may have had were not, in myopinion, the true reason for his low ranking and his selection for layoff. On the con-trary they were but a pretext to conceal Respondent's true purpose, displayed in somany instances herein, to eliminate an active union protagonist. I accordingly con-clude and find that Chodrick's selection for layoff on November 25, was a discrim-ination against him in violation of Section 8(a)(3) and (1) of the Act.13.The provoking of picketsA reading of the account of the meeting called to brief employees on conduct tobe observed during the January 1965 strike(supia,section IV, B, 19) disclosesnothing more startling than a questioner, either seriously or in jest, asking whatwould happen if a picket walked in front of his moving car. Everything in the factsI have found above suggests merely that he was told by Supervisor Crumpson to becareful. There is nothing in the record to suggest that anyone either deliberately orotherwise suggested that pickets be run down by cars. I accordingly recommendthat so much of the complaint as alleges such conduct to be a violation of the Actbe dismissed for lack of credible, relevant evidence.14. SummaryBy way of recapitulation I have concluded and found that Respondent, by itsown admission, has refused to bargain with the Union as the certified representativeof the employees in the Fire and Rescue Department in violation of Section 8(a)(5). It has interfered with, restrained, and coerced its employees in violation ofSection 8(a)(1) by (1) posting a notice to its employees, the substance of theoffending portion (paragraph 1) being a threat of the consequence of unionization,(2) the interrogation by and threatening statements of Respondent's officials Mase- SRRV-AIR, INC.421more and Sprayberry, (3) the restrictions placed upon its employees in the wearingof union insignia, and (4) solicitation of its supervisors of employee signaturesupon a petition for an election. Respondent has discriminated against its employeesin violation of Section 8(a)(3) by (1) locking out its base shop employees on Sep-tember 8, (2) locking out its striking firemen on September 14-16, (3) terminatingemployees who refused to comply with its directive restricting the wearingof unionbadges and insignia, and (4) its selection for termination of active union leaders,exclusively, in the execution of a reductionin force occasionedby a changedmethod of operation in JEFM shop and by the deactivation of Perry Field.In addition to the foregoing findings and conclusions which support certain allega-tions in the complaint I have also recommended, upon the facts found, that thecomplaint be dismissed in certain respects. Thus I do not find that any inquiry ofKnowlton by Hood as to whether he was "one of those who walked out" wasunlawfid in the context of a conversation between the two of them at a union-management negotiating session. Nor have I made any finding with respect to the un-lawful character of a warning letter given to employee Chodrick(supra,section IV, B,2) or of the giving of tests to employeesin the summerof 1964,the record beingunclear as to the incidents and, the Respondent having been found to have other-wise violated Section 8(a)(1), the subject matter may be deemedsurplusage.81Other incidents which I have rejected as violation of Section 8(a)(1) are (1)the reassignment of employee work stations in the JEFM shop, and (2) theRespondent's alleged tacit suggestion through Supervisor Cumpston's remarks thatpickets be run down by autosIn certain respects I find that Respondent's conduct did not consitute discrimina-tion in violation of Section 8(a)(3) and thus have recommended that the complaintbe dismissed in such respects Thus (1) employees Haley and McCarty were prop-erly discharged for soliciting union membership either on their own working timeor on that of the employees whom they solicited, (2) Respondent properly reas-signed the JEFM employees to work stations on September 2, (3) it was notobliged to reinstate the same employees on September 4 in view of their conditionedoffer to return, and (4) the JEFM strikers were not locked out on themorning ofSeptember 8, but continued their strike, it never having been established that theywere refused work by Respondent.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring in con-nection with the operations of the Respondent describedin sectionI,above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing thefree flow thereof.VI.THE REMEDYHaving found that Respondent has engaged in unfair labor practices I shallrecommendthatitcease and desist therefrom and, because of the gravity of itsconductIshall also recommendthatitcease and desist from infringing in anyother manner upon the rights of employees guaranteed by Section 7 of the Act.62Affirmatively I shall recommend that the nine employees whom it discrimina-torily selected for layoff as part of a reduction in force be reinstated to their formeror substantially equivalent positions, if this has not already been done, withoutprejudice to seniority or any other rights and privileges, and that they be madewhole for any loss of earnings suffered by them because of Respondent'sdiscrim-ination against them, with backpay computed by access to the Company's books,records, and accounts, and in the customary manner,63 with interest added theretoat the rate of 6 percent per annum.64 I shall further recommend that the baseshop employees who were locked out on September 8, whose names appear infootnote17, supra,the firemen who were locked out on September 14 to 16 and 17,whose names appear in footnote 24,supra,and the employees discriminatorilylaid off on October 21, 22, and 23, whose names appear in section IV, B, 15,supra,all be made whole in the manner described above.61Vacuum Platers,Inc.,154 NLRB 588.e^N.L RB. Y. Express Publishing Company,312 U.S. 426, 433.F.W Woolworth Company,90 NLRB 289e4 IsisPlumbing & HeatingCo , 138 NLRB 716. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere appears in the record and upon the credited testimony of Respondent'spresident, Truman Miller, the likelihood that on two occasions civilian fire fightingpersonnel were replaced by Air Force military personnel. Thus, on September 16Union Representative Christian complained by telegram to the Board'sRegionalDirector that the Air Force personnel were replacing fire fighting employees whomIhave found to have been locked out. Similarly, President Miller testified thatduring the economic strike in progress during pendency of the hearing Air Forcepersonnel were used as replacements.The United States Supreme Court has specifically precluded the use of theBoard's remedial facilities for redressing publicinjuriesof the type suggested by theevidence herein.Republic Steel Corporation v. N.L.R.B.,311U.S. 7. It wouldseem appropriate, however, and I recommend, that the proper authorities of boththe Air Force and the Department of Defense be advised that in the respects notedhereinmilitary replacements have been availed of, however unwittingly, for thepurpose of effectuating unlawful conduct. For, to the extent that such replace-ments relieved Respondent of the need to use the employees whom it locked outthen to that extent these replacements contributed to the effectiveness of thelockout.RECOMMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended,I recommend 85 that Serv-Air, Inc.,its officers, agents, successors, and assigns, shall1.Cease and desist from:(a)Unlawfully interrogating employeesconcerningtheiror their fellowemployees' union membership, activities,or desires.(b)Threatening its employees with discharge or other reprisal forengaging inunion activities or for supporting the Union.(c) Posting at its plant a notice informing employees that if the Union'sorgani-zational efforts succeeded "it would not work to your benefit but to your seriousharm."(d)Restricting its employees in the wearing ofunion insignia.(e) Soliciting the signatures of its employees to secure a Board election.(f)Discharging and otherwise discriminating against its employees in respect tohire and tenure by layoffs in reprisal for the wearing of union insignia, by selec-tion of them for economic termination because of their active union leadership,and by locking them out because of their participation in protected concertedactivity.(g)Refusing to bargain collectively with Smoke-Eaters Lodge No. 898,Inter-nationalAssociation of Machinists, AFL-CIO, as the exclusive representative ofemployees in the following unit found to be appropriate for the purpose of collec-tive bargaining:All employees of Serv-Air, Inc. in the Fire and Rescue Department of theBaseOperations andMaintenanceDivision,Enid,Okla., excluding officeclerical employees, fire chief, platoon chiefs, guards, watchmen, and super-visors as defined in the Act.(h) In any other manner interfering with, restraining, or coercing employeesin the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action whichitisfound will effectuate thepolicies of the Act:(a)Offer immediate and full reinstatement, if this has not already been done, toThomas E AnsonEldon G. GreerVictor H. LankardFranklin BrockwayRobert L. KnowltonJesse E. PayneRessie ChodrickRobert J. KuhlmeierThomas D. Scaiato their former or substantially equivalent positions in the manner set forth inthe section of the Trial Examiner's Decision entitled "The Remedy."(b)Make whole employees whom it has unlawfully locked out or laid offfor any loss of pay they may have suffered by reason of Respondent's discrim-as In the event that this Recommended Order is adopted by the Board, the word"RECOMMENDED" shall be deleted from its caption and wherever else it thereafterappears ; and for the word "I recommended" there shall be substituted the words "theNational Labor Relations Board hereby orders." SERV-AIR, INC.423inationagainstthem in the manner set forth in the section of the Trial Examiner'sDecision entitled "The Remedy."(c)Upon request, bargain collectively with the above-named labororganiza-tion asthe exclusive representative of all Respondent's employees in the unitfound appropriate and, if an understanding is reached, embody such understand-ing in a signedagreement.(d) Post at its Vance Air Force Base and Kegelman Field operations copies ofthe attached notice marked "Appendix." 66 Copies of said notice to be furnishedby the Regional Director for Region 16 after being duly signed by the Respond-ent, shall be posted immediately upon receipt thereof, in conspicuousplaces,including places where notices to employees are customarily posted, and be main-tained but it for a period of 60 consecutive days thereafter. Reasonable steps shallbe taken to insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify said Regional Director, in writing, within 20 days from the receiptof this Decision what steps the Respondent has taken to comply therewith.6700 In the event that this Recommended Order is adopted by the Board, the words "aDecision andOrder" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."071n the event that this Recommended Order is adopted by the Board, this provisionshall10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT unlawfully interrogate our employeesconcerning their ortheir fellow employees' union membership, activities, or desires.WE WILL NOT threaten our employees with discharge or other reprisal forengagingin union activities or for supporting Smoke-Eaters Lodge No. 898,International Association of Machinists, AFL-CIO, or any other labororgani-zation.WE WILL NOT post in our plant notices informing our employees that if theaforesaidUnion's organizational efforts succeed "it would not work to yourbenefit but to your serious harm."WE WILL NOT restrict our employees in the wearing of union insignia NORWILL WE discharge or otherwise discriminate against them for wearing saidinsignia.WE WILL NOT discharge, layoff unlawfully, lockout, or otherwise discrim-inate against our employees in respect to hire or tenure because they areleaders in the aforesaid Union or have participated in concerted activitiesprotected by Section 7 of the National Labor Relations Act.WE WILL, upon request, bargain with the aforesaid Union as theexclusiverepresentative of all our employees in the appropriate unit with respect toratesof pay, wages, hours of employment, and if anunderstanding isreached, embody such understanding in a signed agreement. The appropriateunit is:All employees in the Fire and Rescue Department of the Base Operationsand Maintenance Division, Enid, Okla , excluding office clerical employees,fire chief, platoon chiefs, guards, watchmen, and supervisors as definedin the Act.WE WILL offer immediate and full reinstatement to their former or sub-stantiallyequivalent positions toThomas E. AnsonEldon G GreerVictor H. LankardFranklin BrockwayRobert L. KnowltonJesse E. PayneRessie ChodrickRobert J. KuhlmeierThomasD. Scaia 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL notifythe above-named employees if presently serving in theArmed Forcesof the United States of their rights to full reinstatement uponapplication in accordance with the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from theArmed Forces.WE WILLmake whole for any loss of pay they may have suffered thoseemployees whom we unlawfully laid off,discharged,or locked out, in themanner set forth in the section of the Trial Examiner'sDecision entitled"The Remedy."WE WILL NOTin any other manner interfere with,restrain,or coerce ouremployees in the exercise of rights guaranteed them by Section7 of the Act.All of ouremployees are free to become or refrain from becoming membersof the above-namedUnion,or any other labor organization.SERv-Am INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, SixthFloor Meacham Building,110 West Fifth Street,Forth Worth,Texas 76102, Tele-phone 335-4211,Extention 2145.,Carpenters Local Union No.1849,affiliatedwith the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOandWilliam H. Parker.Case 19-CB-1074.October 25, 1966DECISION AND ORDEROn May 10, 1966, Trial Examiner James R. Hemingway issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent they are consistentwith our Decision herein.161 NLRB No. 29.